EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

by and among

LASALLE BUSINESS CREDIT, LLC, AS AGENT

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

A PARTY HERETO, as Lenders

OMNI ENERGY SERVICES CORP.

and

CERTAIN SUBSIDIARIES OF OMNI ENERGY SERVICES CORP. A PARTY

HERETO,

as the Credit Parties

dated as of February 28, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Definitions.    2 2.   Loans.    18   (a)   Revolving Loans.    18   (b)  
Term Loan.    20   (c)   Capital Expenditure Loans.    21   (d)   Repayments.   
21   (e)   Notes.    23   (f)   Joinder of New Borrowers.    23 3.   Letters of
Credit.    23   (a)   General Terms.    23   (b)   Requests for Letters of
Credit.    24   (c)   Obligations Absolute.    24   (d)   Expiration Dates of
Letters of Credit.    24   (e)   Participation.    25 4.   Interest, Fees and
Charges.    25   (a)   Interest Rate.    25   (b)   Other LIBOR Provisions.   
26   (c)   Fees and Charges.    28   (d)   Maximum Interest.    29 5.  
Collateral.    30   (a)   Grant of Security Interest to Agent.    30   (b)  
Other Security.    30   (c)   Possessory Collateral.    31   (d)   Electronic
Chattel Paper.    31   (e)   Extension of Existing Security Interest.    31 6.  
Preservation of Collateral and Perfection of Security Interests Therein.    31
7.   Possession of Collateral and Related Matters.    32 8.   Collections.    32
9.   Collateral, Availability and Financial Reports and Schedules.    34   (a)  
Daily Reports.    34   (b)   Monthly Reports.    34   (c)   Financial
Statements.    35   (d)   Annual Projections.    35   (e)   Explanation of
Budgets and Projections.    35   (f)   Public Reporting.    36   (g)   Other
Information.    36

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

10.

   Termination; Automatic Renewal.    36

11.

   Representations and Warranties.    37    (a)     Financial Statements and
Other Information.    37    (b)     Locations.    37    (c)     Loans by Credit
Parties.    37    (d)     Accounts and Inventory.    37    (e)     Liens.    38
   (f)     Organization, Authority and No Conflict.    38    (g)     Litigation.
   38    (h)     Compliance with Laws and Maintenance of Permits.    39    (i)  
  Affiliate Transactions.    39    (j)     Names and Trade Names.    39    (k)  
  Equipment and Inventory.    39    (l)     Enforceability.    40    (m)    
Solvency.    40    (n)     Indebtedness.    40    (o)     Margin Security and
Use of Proceeds.    40    (p)     Parent, Subsidiaries and Affiliates.    40   
(q)     No Defaults.    40    (r)     Employee Matters.    41    (s)    
Intellectual Property.    41    (t)     Environmental Matters.    41    (u)    
ERISA Matters.    41    (v)     Broker’s Fees.    42    (w)     Subordinated
Loans.    42

12.

   Affirmative Covenants.    42    (a)     Maintenance of Records.    42    (b)
    Notices.    42    (c)     Compliance with Laws and Maintenance of Permits.
   44    (d)     Inspection and Audits.    44    (e)     Insurance.    45    (f)
    Collateral.    46    (g)     Use of Proceeds.    47    (h)     Taxes.    47
   (i)     Intellectual Property.    48    (j)     Checking Accounts and Cash
Management Services.    48    (k)     Patriot Act, Bank Secrecy Act and Office
of Foreign Assets Control.    48

13.

   Negative Covenants.    49    (a )   Guaranties.    49    (b )   Indebtedness.
   49

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   (c)    Liens.    50    (d)    Mergers, Sales, Acquisitions, Subsidiaries and
Other Transactions Outside the Ordinary Course of Business.    50    (e)   
Dividends and Distributions; Other Payments.    50    (f)    Investments; Loans.
   51    (g)    Fundamental Changes, Line of Business.    51    (h)    Equipment
and Inventory.    51    (i)    Affiliate Transactions.    52    (j)    Settling
of Accounts.    52

14.

   Financial Covenants.    52    (a)    Leverage.    52    (b)    Fixed Charge
Coverage.    52    (c)    Capital Expenditure Limitations.    52

15.

   Default.    53    (a)    Payment.    53    (b)    Breach of this Agreement
and the Other Agreements.    53    (c)    Breaches of Other Obligations.    53
   (d)    Breach of Representations and Warranties.    53    (e)    Loss of
Collateral.    53    (f)    Levy, Seizure or Attachment.    54    (g)   
Bankruptcy or Similar Proceedings.    54    (h)    Appointment of Receiver.   
54    (i)    Judgment.    54    (j)    Death or Dissolution of Credit Party.   
55    (k)    Default or Revocation of Guaranty.    55    (l)    Criminal
Proceedings.    55    (m)    Change of Control.    55    (n)    Material Adverse
Change.    55

16.

   Remedies Upon an Event of Default.    56

17.

   Conditions Precedent.    57

18.

   Settlements, Distributions and Apportionment of Payments.    57

19.

   Joint and Several Liability.    58

20.

   Agent.    60    (a)    Appointment of Agent.    60    (b)    Nature of Duties
of Agent.    60    (c)    Lack of Reliance on Agent.    61

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   (d)   Certain Rights of Agent.    61    (e)   Reliance by Agent.    61    (f)
  Indemnification of Agent.    62    (g)   Agent in its Individual Capacity.   
62    (h)   Holders of Notes.    62    (i)   Successor Agent.    63    (j)  
Collateral Matters.    63    (k)   Actions with Respect to Defaults.    65   
(l)   Delivery of Information.    65    (m)   Demand.    65    (n)   Notice of
Default.    65

21.

   Assignability.    66

22.

   Credit Party Representative.    68

23.

   Amendments.    68

24.

   Nonliability of Agent and Lenders.    70

25.

   Indemnification.    70

26.

   Notice.    71

27.

   Choice of Governing Law; Construction; Forum Selection.    71

28.

   Headings of Subdivisions.    72

29.

   Power of Attorney.    72

30.

   Confidentiality.    72

31.

   Counterparts.    73

32.

   Electronic Submissions.    73

33.

   Waiver of Jury Trial; Other Waivers.    73

34.

   Amendment and Restatement.    74

35.

   Release.    74

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBIT A

  -   BUSINESS AND COLLATERAL LOCATIONS

EXHIBIT B

  -   COMPLIANCE CERTIFICATE

EXHIBIT C

  -   COMMERCIAL TORT CLAIMS

EXHIBIT D

  -   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

SCHEDULE I

  -   SUBSIDIARY BORROWERS

SCHEDULE 1

  -   PERMITTED LIENS

SCHEDULE 11(g)

  -   LITIGATION

SCHEDULE 11(i)

  -   AFFILIATE TRANSACTIONS

SCHEDULE 11(j)

  -   NAMES & TRADE NAMES

SCHEDULE 11(k)

  -   MOTOR VEHICLES

SCHEDULE 11(n)

  -   INDEBTEDNESS

SCHEDULE 11(p)

  -   PARENT, SUBSIDIARIES AND AFFILIATES

 

v



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”) made this 28th day of February, 2007 by and among
(i) LASALLE BUSINESS CREDIT, LLC, a Delaware limited liability company (in its
individual capacity, “LaSalle”), having an office at 135 South LaSalle Street,
Chicago, Illinois 60603-4105, as agent (in such capacity as agent, “Agent”) for
the lenders from time to time a party hereto (“Lenders”), (iii) all other
Lenders, (iv) OMNI ENERGY SERVICES CORP., a Louisiana corporation, having its
principal place of business at 4500 N.E. Evangeline Thruway, Carencro, Louisiana
70520 (“OMNI”), (v) each Subsidiary of OMNI listed on Schedule I attached
hereto, each having its principal place of business as set forth adjacent to its
name on Schedule I attached hereto (each being a “Subsidiary Borrower” and
collectively, the “Subsidiary Borrowers”) (OMNI and the Subsidiary Borrowers are
collectively referred to as “Initial Borrowers” and are each an “Initial
Borrower”) and (vi) the other Credit Parties signatory hereto.

W I T N E S S E T H:

WHEREAS, OMNI, certain of the other Credit Parties, General Electric Capital
Corporation (“GECC”), as agent and a lender and other Persons signatory thereto
as lenders entered into that certain Credit Agreement dated as of May 18, 2005
(as amended, restated, amended and restated, refinanced, replaced, supplemented
or otherwise modified from time to time, the “GECC Credit Agreement”);

WHEREAS, pursuant to that certain Assignment Agreement dated as of December 9,
2005, GECC assigned all of its right, title and interest under the GECC Credit
Agreement and the loans thereunder and collateral securing such loans to ORIX
Finance Corp., a Delaware corporation (“ORIX”);

WHEREAS, certain of the Credit Parties entered into those certain Second Amended
and Restated Credit Agreements, each dated on or about November 1, 2006, by and
among certain of such Credit Parties (the “Existing Credit Parties”), ORIX, as
agent and a lender and the other parties signatory thereto, pursuant to which,
among other things, ORIX provided secured term loans to the borrowers named
therein up to the aggregate principal amount of $30,000,000 and the parties
restated the GECC Credit Agreement (said Credit Agreements, as amended,
restated, extended or amended and restated from time to time, collectively, the
“Existing Agreement”);

WHEREAS, Agent, on behalf of itself and the other Lenders, and Lenders have
acquired the rights and interests of ORIX under the Existing Agreement and the
Existing Loan Documents pursuant to one or more assignments of all of ORIX’s
rights under the Existing Loan Documents;

WHEREAS, the Credit Parties desire to jointly and severally assume all existing
obligations and liabilities of the Existing Credit Parties under the Existing
Loan Documents pursuant to their joinder and execution of this Agreement;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to amend, restate and modify, but not
extinguish, the Existing Agreement in its entirety as provided herein, and, in
furtherance of the foregoing, Borrowers may, from time to time, request Loans
from Agent and Lenders, and the parties wish to provide for the terms and
conditions upon which such Loans or other financial accommodations, if made by
Agent and Lenders, shall be made;

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to a Borrower by Agent and/or Lenders, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Credit Parties, the parties agree as follows:

1. Definitions.

“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Proceeds” and “Tangible Chattel Paper”
shall have the respective meanings assigned to such terms in the Illinois
Uniform Commercial Code, as the same may be in effect from time to time.

“Acquisition Documents” shall mean each Acquisition Agreement and all other
agreements, certificates and instruments executed in connection therewith.

“Add Back” shall mean an amount equal to (i) with respect to the measurement
period ending March 31, 2007, $9,529,442, (ii) with respect to the measurement
period ending June 30, 2007, $6,816,368, (iii) with respect to the measurement
period ending September 30, 2007, $3,603,238, (iv) with respect to the
measurement period ending December 31, 2007, $835,000, and (v) with respect to
any measurement period ending thereafter, $0.

“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, a Credit Party, (ii) which beneficially owns or holds five percent (5%) or
more of the voting control or equity interests of a Credit Party, or (iii) five
percent (5%) or more of the voting control or equity interests of which is
beneficially owned or held by a Credit Party.

“Applicable Margin” shall mean, from the date hereof until the date of the first
adjustment described below, the rate per annum equal (i) with respect to the
Term Loans that are Prime Rate Loans, 0.25%, (ii) with respect to the Term Loans
that are LIBOR Rate Loans, 2.00%, (iii) with respect to Revolving Loans that are
Prime Rate Loans, 0.25%, (iv) with respect to Revolving Loans that are LIBOR
Rate Loans, 2.00%, (v) with respect to standby Letters of Credit, 2.00%, and
(vi) with respect to documentary Letters of Credit, 2.00%, and thereafter, a
rate per annum determined by reference to the following grid:

 

2



--------------------------------------------------------------------------------

Level  

Leverage Ratio

  Prime Rate
Loans     LIBOR Rate
Loans     Stand-by Letters
of Credit     Documentary Letters
of Credit   1   Greater than or equal to 2.25   0.75 %   2.50 %   2.50 %   2.50
% 2   Equal to or greater than 1.75 but less than 2.25   0.50 %   2.25 %   2.25
%   2.25 % 3   Equal to or greater than 1.25 but less than 1.75   0.25 %   2.00
%   2.00 %   2.00 % 4   Equal to or greater than 0.75 but less than 1.25   0 %  
1.75 %   1.75 %   1.75 % 5   Less than 0.75   0 %   1.50 %   1.50 %   1.50 %

Adjustments, if any, in the Applicable Margin shall be implemented quarterly
(commencing with the fiscal quarter beginning October 1, 2007), on a prospective
basis, as of the date of delivery to Agent of a compliance certificate for the
most recently ended fiscal quarter in the form attached hereto as Exhibit B
showing the Leverage Ratio, provided that any decrease in the Applicable Margin
may not be implemented if an Event of Default exists (including, without
limitation, if non-compliance with subsection 14(b) exists) on the date such
adjustment would otherwise become effective (instead the Applicable Margin shall
continue unchanged until the next adjustment date when no Event of Default is
continuing, provided that the Default Rate may be assessed during such time).
Failure to timely deliver such compliance certificate shall, in addition to any
other remedy provided for in this Agreement (including, without limitation,
imposing the Default Rate), result in an increase in the Applicable Margin to
the highest level set forth in the foregoing grid, until the first day of the
next quarter following the delivery of a compliance certificate demonstrating
that such an increase is not required.

If, as a result of any restatement of or other adjustment to the financial
statements of a Borrower or for any other reason, Agent determines that (a) the
Leverage Ratio as calculated by Borrowers as of any applicable date was
inaccurate and (b) a proper calculation of the Leverage Ratio would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period,
Borrowers shall automatically and retroactively be obligated to pay to Agent
promptly on demand by Agent, an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; and (ii) if the proper
calculation of the Leverage Ratio would have resulted in lower pricing for such
period, Agent shall have no obligation to repay any interest or fees to
Borrowers; provided that if, as a result of any restatement or other event a
proper calculation of the Leverage Ratio would have resulted in

 

3



--------------------------------------------------------------------------------

higher pricing for one or more periods and lower pricing for one or more other
periods (due to the shifting of income or expenses form one period to another
period or any similar reason), then the amount payable by Borrowers pursuant to
clause (i) above shall be based upon the excess, if any, of the amount of
interest and fees that should have been paid for all applicable periods over the
amount of interest and fees paid for all such periods.

“Approved Electronic Form” shall have the meaning in Section 32 hereof.

“Approved Electronic Form Notice” shall have the meaning in Section 32 hereof.

“Assignment and Acceptance” shall have the meaning in subsection 21(c) hereof.

“Availability Reserve” shall mean a reserve in the amount of $5,000,000 to be
maintained until the consummation of the Target Acquisitions on such terms and
conditions as are satisfactory to Agent and the delivery of appraisals in form
and substance reasonably satisfactory to Agent with respect to the Equipment to
be acquired pursuant to the Target Acquisitions.

“Bankruptcy Code” shall have the meaning in subsection 19(b) hereof.

“Borrowers” shall mean collectively Initial Borrowers plus any other Person from
time to time joining as a “Borrower” hereunder pursuant to an amendment to this
Agreement, and “Borrower” shall mean any of them.

“Business Day” shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Chicago, Illinois
are required or permitted to close, and (ii) with respect to all other matters,
any day that banks in Chicago, Illinois are required or permitted to close.

“BSA” shall have the meaning in subsection 12(k) hereof.

“Capital Adequacy Charge” shall have the meaning in subsection 4(c)(iv) hereof.

“Capital Adequacy Demand” shall have the meaning in subsection 4(c)(iv) hereof.

“Capital Expenditure Loan Commitment” shall mean, with respect to any Lender,
the maximum amount of Capital Expenditure Loans which such Lender has agreed to
make, subject to the terms and conditions of this Agreement, as set forth on the
signature page hereto or any Assignment and Acceptance Agreement executed by
such Lender.

“Capital Expenditure Loans” shall mean the Loans made pursuant to
subsection 2(c) hereof.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers and their
Subsidiaries during such period that are required by generally accepted
accounting principles, consistently applied, to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of Borrowers and their
Subsidiaries.

“Closing Document List” shall have the meaning in subsection 17(a) hereof.

“Collateral” shall mean all of the property of each Credit Party described in
Section 5 hereof, together with all other personal property (other than motor
vehicles that are subject to Permitted Liens, but only so long as they are
subject to such Permitted Liens) of any Credit Party or any other Person now or
hereafter pledged to Agent, for the benefit of Agent and Lenders, to secure,
either directly or indirectly, repayment of any of the Liabilities.

“Commitment” shall mean, for purposes of certain of the Subordination
Agreements, any obligation of a Lender to from time to time advance funds under
this Agreement or an Other Agreement or to from time to time issue or provide
assistance or other credit enhancements in connection with the issuance of a
Letter of Credit under this Agreement.

“Credit Party” shall mean, individually, a Borrower or a Subsidiary of OMNI from
time to time party to this Agreement and the Other Agreements, and “Credit
Parties” shall mean, collectively, the Borrowers and the Subsidiaries of OMNI
from time to time party to this Agreement and the Other Agreements.

“Default Rate” shall have the meaning in subsection 4(a)(iii) hereof.

“Defaulting Lender” shall have the meaning set forth in subsection 2(a) hereof.

“Disproportionate Advance” shall have the meaning in subsection 2(a) hereof.

“EBITDA” shall mean, with respect to any period, Borrowers’ and their
Subsidiaries’ net income after taxes for such period (excluding any after-tax
gains or losses on the sale of assets (other than the sale of Inventory in the
ordinary course of business) and excluding other after-tax extraordinary gains
or losses), plus interest expense, income tax expense, depreciation and
amortization for such period, plus or minus any other non-cash charges
(including, but not limited to, non-cash stock compensation expense) or gains
which have been subtracted or added in calculating net income after taxes for
such period, all on a consolidated basis. But in calculating EBITDA for any
period ending on or before December 31, 2007, EBITDA shall not include the
EBITDA related to (i) the entities and assets acquired in connection with the
Target Acquisitions as to the portion of such period occurring on or before
March 1, 2007 and (ii) Rig Tools, Inc. as to the portion of such period
occurring on or before November 1, 2006, and for sole the purpose of calculating
EBITDA used in determining compliance with the Leverage Ratio, the Add Back
shall be added to EBITDA for such purpose.

“Electronic Form” shall have the meaning in subsection 32 hereof.

 

5



--------------------------------------------------------------------------------

“Eligible Account” shall mean an Account owing to a Borrower which is acceptable
to Agent in its Permitted Discretion (provided that Agent shall give Borrowers
written notice of any eligibility criteria established by Agent and not set
forth herein). Without limiting Agent’s discretion, Agent shall, in general,
consider an Account to be an Eligible Account if it meets, and so long as it
continues to meet, the following requirements:

(i) it is genuine and in all respects what it purports to be;

(ii) it is owned by such Borrower, such Borrower has the right to subject it to
a security interest in favor of Agent or assign it to Agent and it is subject to
a first priority perfected security interest in favor of Agent and to no other
claim, lien, security interest or encumbrance whatsoever, other than Permitted
Liens;

(iii) it arises from (A) the performance of services by such Borrower in the
ordinary course of such Borrower’s business, and such services have been fully
performed and acknowledged and accepted by the Account Debtor thereunder; or
(B) the sale or lease of Goods by such Borrower in the ordinary course of such
Borrower’s business, and (x) such Goods have been completed in accordance with
the Account Debtor’s specifications (if any) and delivered to the Account
Debtor, (y) such Account Debtor has not refused to accept, returned or offered
to return, any of the Goods which are the subject of such Account, and (z) such
Borrower has possession of, or such Borrower has delivered to Agent (at Agent’s
request) shipping and delivery receipts evidencing delivery of such Goods;

(iv) it is evidenced by an invoice rendered to the Account Debtor thereunder, is
due and payable within ninety (90) days after the date of the invoice and does
not remain unpaid ninety (90) days past the invoice date thereof; provided,
however, that (A) if more than twenty-five percent (25%) of the aggregate dollar
amount of invoices owing by a particular Account Debtor remain unpaid ninety
(90) days after the respective invoice dates thereof, then all Accounts owing by
that Account Debtor shall be deemed ineligible and (B) if (x) an Account would
otherwise constitute an Eligible Account but for the fact that an invoice has
not been issued for the Account, (y) with respect to all such Accounts, the
aggregate balance of such Accounts does not exceed $5,000,000 in the aggregate,
and (z) such Account has not been outstanding more than ten (10) days with
respect to an Account generated by OMNI or more than thirty-five (35) days with
respect to an Account generated by any other Borrower, then all such Accounts
satisfying the conditions of this clause (B) shall be not ineligible under this
paragraph solely because an invoice has not been issued on such Account;

(v) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor thereunder, and it shall not be an Eligible Account to the extent
of (x) any setoff, counterclaim, credit, allowance or adjustment by such Account
Debtor, (y) any claim by such Account Debtor denying liability thereunder in
whole or in part and (z) any amount owing to a subcontractor who is not an
employee of Borrower and who provided Goods or services for a Borrower that have
not been paid in full;

(vi) it represents a progress billing, is a contra account or is otherwise
contingent upon the applicable Borrower’s completion of any further performance;

 

6



--------------------------------------------------------------------------------

(vii) it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;

(viii) the Account Debtor thereunder is not a director, officer, employee or
agent of a Borrower, or a Subsidiary, Parent or Affiliate;

(ix) it is not an Account with respect to which the Account Debtor is the United
States of America or any state or local government, or any department, agency or
instrumentality thereof, unless such Borrower assigns its right to payment of
such Account to Agent pursuant to, and in full compliance with, the Assignment
of Claims Act of 1940, as amended, or any comparable state or local law, as
applicable;

(x) it is not an Account with respect to which the Account Debtor is located in
a state which requires such Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Agent’s
satisfaction, that it is exempt from any such requirements under any such
state’s laws;

(xi) the Account Debtor is located within the United States of America;

(xii) it is not an Account with respect to which the Account Debtor’s obligation
to pay is subject to any repurchase obligation or return right, as with sales
made on a bill-and-hold, guaranteed sale, sale on approval, sale or return or
consignment basis;

(xiii) it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of such Borrower contained in this Agreement; without limiting the
foregoing, with respect to each Account arising from a Master Services
Agreement, such Master Services Agreement includes a stamp or legend notating
Agent’s lien and security interest in such Master Services Agreement on such
Borrower’s original of such Master Services Agreement and all proceeds thereof
as required under this Agreement, unless otherwise expressly permitted under the
Post Closing Letter;

(xiv) the Account Debtor thereunder has neither commenced a voluntary case under
any insolvency law nor made an assignment for the benefit of creditors; a decree
or order for relief has not been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any insolvency law,
and no other petition or application for relief under any insolvency law has
been filed against such Account Debtor and not been dismissed or withdrawn; and
further, such Account Debtor has not failed, suspended business, ceased to be
solvent, called a meeting of its creditors, or has not consented to or suffered
a receiver, trustee, liquidator or custodian to be appointed for it or for all
or a substantial portion of its assets or affairs;

 

7



--------------------------------------------------------------------------------

(xv) it is not an Account which, when added to a particular Account Debtor’s
other indebtedness to such Borrower, exceeds a credit limit determined by Agent
in its Permitted Discretion for that Account Debtor (except that Accounts
excluded from Eligible Accounts solely by reason of this clause (xv) shall be
Eligible Accounts to the extent of such credit limit), provided that Agent shall
give Borrowers written notice of any such credit limit; and

(xvi) it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by Agent
in its Permitted Discretion.

“Eligible Spare Parts Inventory” shall mean Inventory of a Borrower constituting
spare parts and which is acceptable to Agent in its Permitted Discretion
(provided that Agent shall give Borrowers written notice of any eligibility
criteria established by Agent and not set forth herein). Without limiting
Agent’s discretion, Agent shall, in general, consider Inventory to be Eligible
Spare Parts Inventory if it meets, and so long as it continues to meet, the
following requirements:

(i) it is owned by such Borrower, such Borrower has the right to subject it to a
security interest in favor of Agent and it is subject to a first priority
perfected security interest in favor of Agent and to no other claim, lien,
security interest or encumbrance whatsoever, other than Permitted Liens;

(ii) it is located on one of the premises listed on Exhibit A attached hereto
(or other locations of which Agent has been advised in writing pursuant to
subsection 12(b)(i) hereof); such locations are within the United States and the
representations and warranties under subsection 11(k) are true with respect to
such location; and it is not in transit;

(iii) if held for sale or lease or furnishing under contracts of service, it is
(except as Agent may otherwise consent in writing) new and unused and free from
defects which would, in Agent’s sole determination determined in its Permitted
Discretion, affect its market value;

(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Agent has given its prior written approval and such
Borrower has caused any such bailee, consignee, warehouseman, processor or
similar party to issue and deliver to Agent, in form and substance acceptable to
Agent, such Uniform Commercial Code financing statements, warehouse receipts,
waivers and other documents as Agent shall require;

(v) Agent has determined in good faith, in accordance with Agent’s customary
business practices, that it is not unacceptable due to age, type, category or
quantity; and

(vi) it is not Inventory (A) with respect to which any of the representations
and warranties contained in this Agreement are untrue; or (B) which violates any
of the covenants of such Borrower contained in this Agreement.

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous

 

8



--------------------------------------------------------------------------------

substances, pollution and environmental matters, as now or at any time hereafter
in effect, applicable to a Credit Party’s business or facilities owned or
operated by a Credit Party, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

“Event of Default” shall have the meaning specified in Section 15 hereof.

“Excess Availability” shall mean, as of any date of determination by Agent, the
lesser of (i) the Maximum Revolving Loan Limit less the sum of the outstanding
Revolving Loans and Letter of Credit Obligations and (ii) the Revolving Loan
Limit less the sum of the outstanding Revolving Loans and Letter of Credit
Obligations, in each case as of the close of business on such date and assuming,
for purposes of calculation, that all accounts payable which remain unpaid more
than sixty (60) days after the agreed upon due date between OMNI and the vendor,
all taxes due and payable as of the close of business on such date are treated
as additional Revolving Loans outstanding on such date.

“Existing Agreement” shall have the meaning set forth in the recitals hereto.

“Existing Credit Parties” shall have the meaning set forth in the recitals
hereto.

“Existing Loan Documents” shall mean the Existing Agreement, all agreements
under which Agent or Lenders has or have succeeded to the rights of ORIX or the
rights of ORIX’s predecessor in interest and that are referenced or described in
each of those certain Agreement Regarding Transitional Matters entered into
among the Existing Credit Parties, ORIX, Agent and Lenders dated as of the date
hereof and all other agreements, instruments and documents, including without
limitation, guaranties, mortgages, trust deeds, pledges, powers of attorney,
subordination agreements, blocked account or deposit account agreements,
consents, assignments, contracts, notices, security agreements, leases,
financing statements and all other writings heretofore, now executed by or on
behalf of an Existing Credit Parties or any other Person and delivered to ORIX
and/or any other lender (or ORIX’s or any such lender’s predecessor in interest)
under or in connection with the Existing Agreement or to any parent, affiliate
or subsidiary of ORIX and/or any other lender (or ORIX’s or any such lender’s
predecessor in interest) under or in connection with the Existing Agreement in
connection with the liabilities or the transactions contemplated thereby, as
each of the same may be amended, modified or supplemented from time to time.

“Existing Subordination Agreements” shall mean, collectively, (i) the
subordination agreement in favor of ORIX, as agent made by the holders of the
Preheat Seller Notes, dated as of February 9, 2006, (ii) the subordination
agreement in favor of ORIX, as agent made by the holders of the Rig Seller
Notes, dated as of November 1, 2006, and (iii) the

 

9



--------------------------------------------------------------------------------

subordination and intercreditor agreement in favor of GECC, as agent made by,
among other Persons, Gemini Master Fund, Ltd., dated as of May 18, 2005, as each
of the same may be amended, modified or supplemented from time to time.

“Fee Letter” shall mean the fee letter between the Credit Parties and Agent
dated as of the date hereof, as it may be amended, restated or extended from
time to time.

“Financed Equipment” shall mean Equipment plus all Goods that a Credit Party
leases or provides in connection with a Master Services Agreement.

“Fiscal Year” shall mean each twelve (12) month accounting period of Credit
Parties, which ends on December 31st of each year.

“Fixed Charge Coverage Ratio” shall mean, for Borrowers and their Subsidiaries
on a consolidated basis, at any date of determination, the ratio of (a) EBITDA
minus income taxes paid in cash, to (b) Fixed Charges, in each case for the
twelve (12) month measurement period taken as one accounting period.

“Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
indebtedness of Borrowers and their Subsidiaries, on a consolidated basis, for
borrowed money, plus scheduled payments of principal during the applicable
period with respect to all capitalized lease obligations of Borrowers and their
Subsidiaries, on a consolidated basis, plus scheduled payments of interest
during the applicable period with respect to all indebtedness of Borrowers and
their Subsidiaries, on a consolidated basis, for borrowed money including
capital lease obligations, plus all payments owing by Borrowers pursuant to an
Interest Rate Agreement for the applicable period and minus all payments owing
to Borrowers pursuant to an Interest Rate Agreement, plus unfinanced Capital
Expenditures of Borrowers and their Subsidiaries, excluding Capital Expenditures
made with respect to a Permitted Acquisition or a Target Acquisition, on a
consolidated basis, during the applicable period, plus payments during the
applicable period in respect of income or franchise, margin or similar taxes of
Borrowers and their Subsidiaries, on a consolidated basis.

“Foreign Subsidiary” shall mean any Subsidiary that is not organized under the
laws of the United States or any political subdivision thereof.

“Fraudulent Conveyance” shall have the meaning in subsection 19(b) hereof.

“GECC” shall have the meaning set forth in the recitals hereto.

“GECC Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides,

 

10



--------------------------------------------------------------------------------

herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including, without
limitation any that are or become classified as hazardous or toxic under any
Environmental Law).

“Inactive Subsidiary” shall mean each of OMNI Energia Mexicana, OMNI
International Energy Services, Ltd., American Aviation L.L.C., OMNI Energy
Services – Alaska, Inc., Hamilton Drill Tech, Inc., and Gulf Coast Resources,
Inc.

“Indemnified Party” shall have the meaning specified in Section 25 hereof.

“Interest Period” shall have the meaning specified in subsection 4(a)(ii)
hereof.

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is (i) for
the purpose of hedging the interest rate exposure associated with Borrowers,
(ii) approved by Agent, and (iii) not for speculative purposes, pursuant to
which the effective interest rate under this Agreement with respect to not less
than $17,500,000 of the Loan shall be effectively limited to an interest per
annum acceptable to Agent through the expiration of the term of this Agreement.

“Interim Advance” shall have the meaning in subsection 2(a) hereof.

“LaSalle Bank” shall mean LaSalle Bank National Association, Chicago, Illinois.

“Letter of Credit” shall mean any Letter of Credit issued on behalf of any
Borrower in accordance with this Agreement.

“Letter of Credit Obligations” shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and
(ii) the aggregate unreimbursed amount of all drawn Letters of Credit not
already converted to Loans hereunder.

“Leverage Ratio” shall mean, for Borrowers and their subsidiaries on a
consolidated basis, the ratio of the aggregate indebtedness for borrowed money
(including capitalized leases) outstanding (including, without limitation, all
indebtedness under this Agreement and the Subordinated Loan Documents) and all
Letter of Credit Obligations, in each case, as of the date of calculation, to
EBITDA for the twelve (12) most recently completed calendar months preceding the
determination date taken as one accounting period.

“Liabilities” shall mean any and all obligations, liabilities and indebtedness
of Credit Parties (or any of them) to Agent and each Lender (including, without
limitation, any obligations or indebtedness under any Interest Rate Agreement in
which Agent or a Lender is the counterparty) or to any parent, affiliate or
subsidiary of Agent and each Lender of any and every kind and nature, howsoever
created, arising or evidenced and howsoever owned, held or acquired, whether now
or hereafter existing, whether now due or to become due, whether

 

11



--------------------------------------------------------------------------------

primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, whether arising or existing under written or oral
agreement or by operation of law and whether arising before or after the
commencement of any insolvency proceeding.

“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate for deposits in United
States dollars for a period equal to such Interest Period as displayed in the
Bloomberg Financial Markets system (or such other authoritative source as
selected by Agent in its sole discretion) as of 11:00 a.m. (London time) two
(2) Business Days (or three (3) Business Days if banks in London, England were
not open and dealing in offshore United States Dollars on such second preceding
Business Day) prior to the first day of such Interest Period divided by (b) a
number equal to 1.0 minus the maximum reserve percentages (expressed as a
decimal fraction) including, without limitation, basic supplemental, marginal
and emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect, for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) which are required to be maintained by Agent by the Board of
Governors of the Federal Reserve System. The LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in such reserve
percentage.

“LIBOR Rate Loans” shall mean the Loans bearing interest with reference to the
LIBOR Rate.

“Loans” shall mean all loans and advances made by Agent and/or Lenders to or on
behalf of Borrowers hereunder.

“Lock Box” and “Lock Box Account” shall have the meanings specified in
subsection 8(a) hereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, prospects, operations or condition, financial or otherwise, of
a Person.

“Master Services Agreement” shall mean an agreement under which a Borrower
leases certain of its Goods to its customers in the ordinary course of its
business.

“Maximum Loan Limit” shall mean Sixty-Four Million Five Hundred Thousand and
No/100 Dollars ($64,500,000).

“Maximum Revolving Loan Limit” shall have the meaning specified in
subsection 2(a) hereof.

“OFAC” shall have the meaning in subsection 12(k) hereof.

“Offshore” shall mean located on or over lands that constitute the Outer
Continental Shelf of the United States of America.

 

12



--------------------------------------------------------------------------------

“Original Term” shall have the meaning specified in Section 10 hereof.

“ORIX” shall have the meaning set forth in the recitals hereto.

“Other Agreements” shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, the Fee Letter, the Existing
Loan Documents, the Post Closing Letter and the guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of a
Credit Party or any other Person and delivered to Agent and/or any Lender or to
any parent, affiliate or subsidiary of Agent and/or any Lender in connection
with the Liabilities or the transactions contemplated hereby, as each of the
same may be amended, modified or supplemented from time to time.

“Parent” shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Credit Party and, if a Credit Party is a
partnership, the general partner of such Credit Party.

“Payroll Account” shall mean, collectively, those deposit accounts designated on
Schedule A, Exhibit D attached hereto as a “payroll acct”.

“PBGC” shall have the meaning specified in subsection 12(b)(v) hereof.

“Permitted Acquisition” shall mean any acquisition by a Credit Party, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the capital stock or other equity interests of, or a business line or unit or
a division of, any Person; provided,

(i) Credit Parties shall have delivered to Agent and Lenders an information
packet with respect to such proposed acquisition at least thirty (30) days prior
to the date upon which such Credit Party intends to consummate such proposed
acquisition, which information packet shall include, but shall not be limited
to, (A) a description of the Persons party to such proposed acquisition, (B) a
description of the structure and material terms of such proposed acquisition,
(C) any and all historical financial statements of any Person to be acquired by
Credit Parties in such proposed acquisition, (D) a revised budget for Credit
Parties for the Fiscal Year in which the proposed acquisition is to occur, as
well as revised pro forma financial projections for Credit Parties, and (E) such
other information related to the proposed acquisition as shall have been
requested by Agent in its Permitted Discretion;

(ii) any earn-out, holdback or similar obligation must have an ascertainable
maximum dollar amount reasonably acceptable to Agent;

(iii) Credit Parties shall have delivered evidence that it is acquiring the
assets or equity interests free and clear of all liens (other than Permitted
Liens) to Agent’s satisfaction;

(iv) Credit Parties shall have delivered all documents or agreements requested
by Agent to perfect Agent’s, for the benefit of itself and the Lenders, lien and
security interest on

 

13



--------------------------------------------------------------------------------

all such assets or equity interests acquired or formed by such acquisition, and,
if requested by Agent, Credit Parties shall deliver a written legal opinion of
counsel to such Person addressed to Agent, for the benefit of itself and the
Lenders, in form and substance satisfactory to Agent in its Permitted Discretion
and its counsel;

(v) the total consideration (including cash, earn-out payments, assumption of
Indebtedness and non-cash consideration) for any Permitted Acquisition shall not
exceed $2,000,000 and for all Permitted Acquisitions shall not exceed
$10,000,000 in the aggregate during the term of this Agreement;

(vi) immediately before and after giving effect thereto, no Event of Default or
event that with the passage of time or notice or both would become an Event of
Default shall have occurred and be continuing or would result therefrom;

(vii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations;

(viii) in the case of the acquisition of capital stock or other equity
interests, all of the capital stock or other equity interests acquired or
otherwise issued by such Person or any newly formed Subsidiary of a Credit Party
in connection with such acquisition shall be owned 100% by a Credit Party, and
Credit Parties shall have taken, or caused to be taken, as of the date such
Person becomes a Subsidiary of a Credit Party, all actions required under
Section 13(d) with respect to the formation of a new Subsidiary;

(ix) Credit Parties shall be in compliance with the financial covenants set
forth in Section 6.14 on a pro forma basis after giving effect to such
acquisition as of the last day of the fiscal quarter most recently ended;

(x) any Person or assets or division as acquired in accordance herewith
(x) shall be in same business or lines of business in which Credit Parties are
engaged as of the date hereof and (y) shall have generated positive cash flow
for the four quarter period most recently ended prior to the date of such
acquisition;

(xi) the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired; and

(xii) before and after giving effect to the acquisition, Credit Parties shall
have Excess Availability of not less than $5,000,000;

“Permitted Discretion” shall mean a determination or judgment made in good faith
in the exercise of reasonable (from the perspective of a secured lender) credit
or business judgment.

“Permitted Liens” shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course

 

14



--------------------------------------------------------------------------------

of business and securing amounts not yet due or declared to be due by the
claimant thereunder or amounts which are being contested in good faith and by
appropriate proceedings and for which the applicable Credit Party has maintained
adequate reserves; (ii) liens and security interests in favor of Agent;
(iii) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a material adverse effect on a Credit Party’s ability to use
such real property for its intended purpose in connection with such Credit
Party’s business; (iv) liens in connection with purchase money indebtedness and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens and security interests in favor of a Subordinated Lender so
long as such liens and security interests are fully subordinated pursuant to the
applicable Subordination Agreement to the liens and security interests in favor
of Agent; (vi) liens set forth on Schedule 1 hereto; (vii) liens specifically
permitted by Agent in writing; (viii) involuntary liens securing amounts less
than $100,000 and which are released or for which a bond acceptable to Agent in
its Permitted Discretion has been posted within ten (10) days of its creation;
and (ix) the judgment lien against Trussco, Inc. in favor of Dunhill Resources
Inc. for the amount of $15,708, as evidenced by the abstract of judgment filed
in Lafayette Parish, Louisiana on November 15, 2005, but only to the extent that
the holder of such judgment has not commenced the execution or enforcement of
such judgment (provided that the existence of such judgment as a Permitted Lien
under this paragraph shall not prevent Agent from establishing reserves from
time to time under this Agreement against the Revolving Loan Limit on account of
such judgment).

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

“Plan” shall have the meaning specified in subsection 12(b)(v) hereof.

“Post Closing Letter” shall mean that certain letter agreement dated as of the
date hereof among Agent and Borrowers with respect to the delivery of certain
matters on a post-closing basis, as it may be amended, restated or extended from
time to time.

“Pre-Settlement Determination Date” shall have the meaning specified in
Section 18 hereof.

“Prime Rate” shall mean LaSalle Bank’s publicly announced prime rate (which is
not intended to be LaSalle Bank’s lowest or most favorable rate in effect at any
time) in effect from time to time.

“Prime Rate Loans” shall mean the Loans bearing interest with reference to the
Prime Rate.

 

15



--------------------------------------------------------------------------------

“Pro Rata Share” shall mean at any time, with respect to any Lender, a fraction
(expressed as a percentage in no more than nine (9) decimal places), the
numerator of which shall be the sum of the Revolving Loan Commitment, Term Loan
Commitment, and Capital Expenditure Loan Commitment of such Lender at such time
and the denominator of which shall be the Maximum Loan Limit at such time.

“Raymond James Account” shall mean the deposit account described on Schedule A,
Exhibit D attached hereto as “Raymond James”.

“Register” shall have the meaning in subsection 21(e) hereof.

“Regulatory Change” shall have the meaning in subsection 4(b)(iii) hereof.

“Renewal Term” shall have the meaning specified in Section 10 hereof.

“Requisite Lenders” shall mean, at any time, Lenders having Pro Rata Shares
aggregating at least sixty-six and 2/3rds percent (66.67%) at such time.
However, if there are only two Lenders, Requisite Lenders shall mean Lenders
having Pro Rata Shares aggregating at one hundred percent (100%) at such time.

“Revolving Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of Revolving Loans which such Lender has agreed to make to Borrowers,
subject to the terms and conditions of this Agreement, as set forth on the
signature page hereto or an Assignment and Acceptance Agreement executed by such
Lender.

“Revolving Loan Limit” shall have the meaning specified in subsection 2(a)
hereof.

“Revolving Loans” shall have the meaning specified in subsection 2(a) hereof.

“Secured Hedge Liabilities” shall have the meaning specified in subsection 16(b)
hereof.

“Settlement Date” shall have the meaning specified in Section 18 hereof.

“Subordinated Lender” shall mean each of Gemini Master Fund, Ltd., Robert H.
Rhyne, Jr., Brent Trauth, Jeff W. Elmore, James V. King, Sr. and Paulette B.
King, Cypress, and Brian J. Recatto, Lawrence J. Shaw, III and Matthew E.
Miller.

“Subordinated Loan” shall mean each of the following loans: (i) the loan in the
original principal amount of $1,074,480.09 made by OMNI on May 13, 2005 to
Gemini Master Fund, Ltd., (ii) the loan in the original principal amount of
$2,666,666.66 made by OMNI on February 9, 2006 to Robert H. Rhyne, Jr. and Brent
Trauth, (iii) the loan in the original principal amount of $533,333.34 made by
OMNI on February 9, 2006 to Robert H. Rhyne, Jr. and Brent Trauth (the loans
described in clause (ii) and (iii) hereof being collectively, the “Preheat
Seller Notes”), (iv) the loan in the original principal amount of $800,000 made
by OMNI on February 9, 2006 to Jeff W. Elmore, (v) loans in the original
principal amounts of $2,000,000.00,

 

16



--------------------------------------------------------------------------------

$1,000,000.00 and $1,000,000.00 made by OMNI, each dated on November 1, 2006 to
James V. King, Sr. and Paulette B. King (collectively, the “Rig Seller Notes”),
(vi) loan in the original principal amount of $3,000,000.00, made by OMNI on
February     , 2007 to Cypress, (vii) loans in the original principal amounts of
$1,000,000.00, $2,000,000.00 and $2,000,000.00 made by OMNI, each on February
    , 2007 to Brian J. Recatto, Lawrence J. Shaw, III and Matthew E. Miller

“Subordinated Loan Documents” shall mean the agreements, instruments and
documents, including, without limitation, guaranties, mortgages, trust deeds,
pledges, powers of attorney, consents, assignments, contracts, notices, security
agreements, leases, financing statements and all other writings heretofore, now
or from time to time hereafter executed by or on behalf of a Credit Party or any
other Person and delivered to any Subordinated Lender or to any parent,
affiliate or subsidiary of any Subordinated Lender in connection with a
Subordinated Loan or the transactions contemplated hereby, as each of the same
may be amended, modified or supplemented from time to time.

“Subordination Agreement” shall mean a subordination agreement, dated on or
about date hereof, entered into among Agent, OMNI and a Subordinated Lender, as
each such Subordination Agreement may be amended, restated or extended from time
to time, or an Existing Subordination Agreement, as applicable, and
“Subordination Agreements” shall mean collectively all of such Subordination
Agreements.

“Subsidiary” shall mean any corporation of which more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by a Credit Party, or any partnership, joint
venture or limited liability company of which more than fifty percent (50%) of
the outstanding equity interests are at the time, directly or indirectly, owned
by a Credit Party or any partnership of which a Credit Party is a general
partner.

“Target Acquisitions” shall mean (i) the acquisition of all of the membership
interests of BMJ Industrial Investments, L.L.C., a Texas limited liability
company (“BMJ”), pursuant to the Membership Interest Purchase Agreement among
OMNI, BMJ, Charles Holston, Inc., Brian J. Recatto, Lawrence J. Shaw III and
Matthew E. Miller dated as of January 16, 2007 (as amended as of the date
hereof, the “BMJ Acquisition Agreement”) and (ii) the acquisition of certain
assets from Cypress Consulting Services, Inc., a Texas corporation d/b/a Cypress
Energy Services (“Cypress”), pursuant to the Asset Purchase Agreement between
Cypress and OMNI dated as of January 24, 2007 (as amended as of the date hereof,
the “Cypress Acquisition Agreement” and together with the BMJ Acquisition
Agreement being collectively, the “Acquisition Agreements” and each an
“Acquisition Agreement”).

“Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Agent or any Lender and/or to be withheld or
deducted from any payment otherwise required hereby to be made by a Credit Party
to Agent or any Lender; provided, that the term “Tax” shall not include any
taxes imposed upon the net income of Agent or any Lender.

 

17



--------------------------------------------------------------------------------

“Term Loan” shall have the meaning specified in subsection 2(b) hereof.

“Term Loans” shall mean, collectively, the Term Loan and the Capital Expenditure
Loans.

“Term Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of the Term Loan which such Lender has agreed to make, subject to the
terms and conditions of this Agreement, as set forth on the signature page
hereto or on any Assignment and Acceptance Agreement executed by such Lender.

2. Loans.

(a) Revolving Loans.

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term and any Renewal Term, each Lender, severally and not
jointly, agrees to make its Pro Rata Share of revolving loans and advances (the
“Revolving Loans”) requested by each Borrower and approved by Agent in its
Permitted Discretion, up to such Lender’s Revolving Loan Commitment so long as
after giving effect to such Revolving Loans, the sum of the aggregate unpaid
principal balance of the Revolving Loans and the Letter of Credit Obligations
does not exceed an amount up to the sum of the following sublimits (the
“Revolving Loan Limit”):

(i) up to eighty-five percent (85%) of the face amount (less maximum discounts,
credits and allowances which may be taken by or granted to Account Debtors in
connection therewith in the ordinary course of such Borrower’s business) of
Borrowers’ Eligible Accounts; plus

(ii) up to the lesser of (x) thirty percent (30%) of the lower of cost or market
value of Borrowers’ Eligible Spare Parts Inventory and (y) $250,000; minus

(iii) Availability Reserve and such other reserves as Agent elects, in its
Permitted Discretion to establish from time to time;

provided, that the Revolving Loan Limit shall in no event exceed Twenty-Five
Million and No/100 Dollars ($25,000,000) (such result being the “Maximum
Revolving Loan Limit”).

The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of
Credit Obligations. If at any time the outstanding Revolving Loans exceed either
the Revolving Loan Limit or the Maximum Revolving Loan Limit, in each case minus
the Letter of Credit Obligations, or any portion of the Revolving Loans and
Letter of Credit Obligations exceeds any applicable sublimit within the
Revolving Loan Limit, Borrowers shall immediately, and without the necessity of
demand by

 

18



--------------------------------------------------------------------------------

Agent, pay to Agent such amount as may be necessary to eliminate such excess and
Agent shall apply such payment to the Revolving Loans in such order as Agent
shall determine in its sole discretion; provided that Agent may, in its sole
discretion, permit such excess (the “Interim Advance”) to remain outstanding and
continue to advance Revolving Loans to Borrowers on behalf of Lenders without
the consent of any Lender for a period of up to thirty (30) calendar days, so
long as (i) the amount of the Interim Advances does not exceed at any time Two
Million and No/100 Dollars ($2,000,000), (ii) the aggregate outstanding
principal balance of the Revolving Loans does not exceed the Maximum Revolving
Loan Limit, and (iii) Agent has not been notified by Requisite Lenders to cease
making such Revolving Loans. If the Interim Advance is not repaid in full within
thirty (30) calendar days of the initial occurrence of the Interim Advance, no
future advances may be made to Borrowers without the consent of all Lenders
until the Interim Advance is repaid in full.

Neither Agent nor any Lender shall be responsible for any failure by any other
Lender to perform its obligations to make Revolving Loans hereunder, and the
failure of any Lender to make its Pro Rata Share of any Revolving Loan hereunder
shall not relieve any other Lender of its obligation, if any, to make its Pro
Rata Share of any Revolving Loans hereunder.

If any Borrower makes a request for a Revolving Loan as provided herein and
Agent, in its Permitted Discretion approves such advances Agent, at its option
and in its sole discretion, shall do either of the following:

(i) Advance the amount of the proposed Revolving Loan to such Borrower
disproportionately (a “Disproportionate Advance”) out of Agent’s own funds on
behalf of Lenders, which advance shall be on the same day as such Borrower’s
request therefor with respect to Prime Rate Loans if such Borrower notifies
Agent of such request by 1:00 P.M. (Chicago time) on such day, and request
settlement in accordance with Section 18 hereof such that upon such settlement
each Lender’s share of the outstanding Revolving Loans (including, without
limitation, the amount of any Disproportionate Advance) equals its Pro Rata
Share; or

(ii) Notify each Lender by telecopy, electronic mail or other similar form of
teletransmission of the proposed advance on the same day Agent is notified or
deemed notified by such Borrower of such Borrower’s request for an advance
pursuant to this Section 2(a). Each Lender shall remit, to the demand deposit
account designated by Borrower (i) with respect to Prime Rate Loans, at or prior
to 3:00 P.M., Chicago time, on the date of notification, if such notification is
made before 1:00 P.M., Chicago time, or 10:00 A.M., Chicago time, on the
Business Day immediately succeeding the date of such notification, if such
notification is made after 1:00 P.M., Chicago time, and (ii) with respect to
LIBOR Rate Loans, at or prior to 10:30 A.M., Chicago time, on the date such
LIBOR Rate Loans are to be advanced, immediately available funds in an amount
equal to such Lender’s Pro Rata Share of such proposed advance.

If and to the extent that a Lender does not settle with Agent as required under
this Agreement (a “Defaulting Lender”), Borrowers and Defaulting Lender
severally agree to repay to Agent forthwith on demand such amount required to be
paid by such Defaulting Lender to Agent, together with interest thereon, for
each day from the date such amount is made available to a Borrower until the
date such amount is repaid to Agent (x) in the case of a Defaulting Lender

 

19



--------------------------------------------------------------------------------

at the rate published by the Federal Reserve Bank of New York on the next
succeeding Business Day as the “Federal Funds Rate” or if no such rate is
published for any Business Day, at the average rate quoted for such day for such
transactions from three (3) federal funds brokers of recognized standing
selected by Agent, and (y) in the case of Borrowers, at the interest rate
applicable at such time for such Loans; provided, that Borrowers’ obligation to
repay such advance to Agent shall not relieve such Defaulting Lender of its
liability to Agent for failure to settle as provided in this Agreement.

Each Borrower hereby authorizes Agent, in its sole discretion, to charge any of
such Borrower’s accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under this
Agreement or the Other Agreements.

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner: the Borrower requesting such Revolving Loan shall give
Agent same day notice, no later than 1:00 P.M. (Chicago time) for such day, of
its request for a Revolving Loan as a Prime Rate Loan, and at least three
(3) Business Days prior notice of its request for a Revolving Loan as a LIBOR
Rate Loan, in which notice such Borrower shall specify the amount of the
proposed borrowing and the proposed borrowing date; provided, however, that no
such request may be made at a time when there exists an Event of Default or an
event which, with the passage of time or giving of notice, will become an Event
of Default. In the event that a Borrower maintains a controlled disbursement
account at LaSalle Bank, each check presented for payment against such
controlled disbursement account and any other charge or request for payment
against such controlled disbursement account shall constitute a request for a
Revolving Loan as a Prime Rate Loan. As an accommodation to Borrowers, Agent may
permit telephone requests for Revolving Loans and electronic transmittal of
instructions, authorizations, agreements or reports to Agent by Borrowers.
Unless a Borrower specifically directs Agent in writing not to accept or act
upon telephonic or electronic communications from such Borrower, Agent shall
have no liability to Borrowers for any loss or damage suffered by a Borrower as
a result of Agent’s honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to it
telephonically or electronically and purporting to have been sent to Agent by a
Borrower and Agent shall have no duty to verify the origin of any such
communication or the authority of the Person sending it.

Each Borrower hereby irrevocably authorizes Agent to disburse the proceeds of
each Revolving Loan requested by such Borrower, or deemed to be requested by
such Borrower, as follows: the proceeds of each Revolving Loan requested under
subsection 2(a) shall be disbursed by Agent in lawful money of the United States
of America in immediately available funds, in the case of the initial borrowing,
in accordance with the terms of the written disbursement letter from such
Borrower, and in the case of each subsequent borrowing, by wire transfer or
Automated Clearing House (ACH) transfer to such bank account as may be agreed
upon by such Borrower and Agent from time to time, or elsewhere if pursuant to a
written direction from such Borrower.

(b) Term Loan.

Subject to the terms and conditions of this Agreement and the Other Agreements,
on the date that the conditions to the initial Loans are satisfied, the “Term A
Loan” (as defined in

 

20



--------------------------------------------------------------------------------

the Existing Agreement) held by the lenders under the Existing Agreement shall
automatically, and without any action on the part of any Person, be deemed the
Term Loan under this Agreement and each Lender severally and not jointly agrees
to make a term loan to Borrowers in an amount equal to its Pro Rata Share of the
lesser of Thirty-Seven Million and No/100 Dollars ($37,000,000) and seventy
percent (70%) of the orderly liquidation value of Borrowers’ Financed Equipment
(as determined by an appraiser acceptable to Agent) (the “Term Loan”), but in
any event not in excess of its Term Loan Commitment. Amounts repaid with respect
to the Term Loan may not be reborrowed.

(c) Capital Expenditure Loans.

Subject to the terms and conditions of this Agreement and the Other Agreements,
from time to time after the initial Loans are advanced hereunder, each Lender
severally and not jointly agrees to make advances to Borrowers in an amount
equal to its Pro Rata Share up to seventy-five percent (75%) of the purchase
price (exclusive of sales taxes, delivery charges and other “soft” costs related
to such purchase), of Equipment to be purchased with the proceeds of such
advances, which Equipment is acceptable to Agent in its Permitted Discretion,
and upon which Agent shall have a first priority perfected security interest;
provided, that (i) the aggregate amount advanced by all Lenders for such
purchases shall not exceed Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000) and the aggregate amount advanced by any Lender shall not exceed
its Capital Expenditure Loan Commitment, (ii) at least five (5) Business Days
prior to any such advance hereunder, Borrowers shall have furnished to Agent an
invoice and acceptance letter for the Equipment being purchased and shall have
executed such documents and taken such other actions as Agent shall require to
assure that Agent has a first priority perfected security interest in such
Equipment, and (iii) each advance hereunder shall be in an amount not less than
Five Hundred Thousand and No/100 Dollars ($500,000). Amounts repaid with respect
to the Capital Expenditure Loans may not be reborrowed.

(d) Repayments.

(i) Repayment of Revolving Loans. The Revolving Loans and all other Liabilities
(other than the Term Loan) shall be repaid on the last day of the Original Term
or any Renewal Term if this Agreement is renewed pursuant to Section 10 hereof.

(ii) Repayment of Term Loan. Commencing with March 31, 2007, the Term Loan shall
be repaid in sixty (60) equal monthly installments of Six Hundred Sixteen
Thousand, Six Hundred, Sixty Six and 67/100 Dollars ($616,666.67) payable on the
last day of each month; provided that any remaining outstanding principal
balance of the Term Loan shall be repaid at the end of the Original Term or any
Renewal Term if this Agreement is renewed pursuant to Section 10 hereof. If any
such payment due date is not a Business Day, then such payment may be made on
the next succeeding Business Day and such extension of time shall be included in
the computation of the amount of interest and fees due hereunder.

(iii) Repayment of Capital Expenditure Loans. Each Capital Expenditure Loan
shall be repaid in equal monthly installments in an amount sufficient to

 

21



--------------------------------------------------------------------------------

repay such Capital Expenditure Loan in full by the end of the Original Term.
Such payments shall be made on the on the last day of each month; provided that
any remaining outstanding principal balance of the Capital Expenditure Loan
shall be repaid at the end of the Original Term or any Renewal Term if this
Agreement is renewed pursuant to Section 10 hereof. If any such payment due date
is not a Business Day, then such payment may be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the amount of interest and fees due hereunder.

(iv) Mandatory Prepayments of the Term Loans.

(A) Sales of Assets. Upon receipt of the proceeds of the sale or other
disposition of any Equipment or Inventory exceeding $100,000 per item, or if any
Inventory or Equipment is damaged, destroyed or taken by condemnation in whole
or in part, the proceeds thereof shall be paid by such Credit Parties to Agent,
for the benefit of Agent and Lenders, as a mandatory prepayment of the Term Loan
or the Capital Expenditure Loan which was advanced against the value of such
asset, such payment to be applied against the remaining installments of
principal in the inverse order of their maturities until such Term Loan, or
Capital Expenditure Loan, as applicable, is repaid in full, and then against the
remaining Term Loans as determined by Agent in its sole discretion, in the
inverse order of their maturities until repaid in full, and then against the
other Liabilities, as determined by Agent, in its sole discretion.
Notwithstanding the foregoing, with respect to all proceeds from sales or other
dispositions of Equipment that do not exceed $500,000 in the aggregate in any
Fiscal Year, Credit Parties shall deliver such proceeds to Agent and
concurrently therewith deliver to Agent written notice and evidence detailing
the nature of such proceeds, and upon receipt of such proceeds, Agent shall
first apply such proceeds against the outstanding Revolving Loans and
thereafter, if Borrowers do not replace such Equipment with similar Equipment
having equal or greater market value (as determined by Agent) than the Equipment
sold or otherwise disposed of within thirty (30) days of such sale or
disposition (or in the case of an involuntary disposition pursuant to which any
insurance proceeds have been paid, forty-five (45) days after the receipt of
such proceeds) or if an Event of Default occurs before the expiration of that
period, Agent shall make a Revolving Loan on Borrowers’ behalf in an amount
equal to the portion of such proceeds that has not been re-borrowed pursuant to
one or more Revolving Loans to replace such Equipment and shall apply the
proceeds of such Revolving Loan against the Term Loan or Capital Expenditure
Loan, as applicable, in accordance with the preceding sentence.

(B) Equity Offerings and Additional Indebtedness. If an Event of Default or an
event that with the passage of time or notice, or both, would constitute an
Event of Default shall have occurred and be continuing, upon receipt by any
Credit Party of any proceeds from a capital contribution to, or the issuance of
any capital stock or other equity interests of any Credit Party, or upon receipt
by any Credit Party of any proceeds from the incurrence of any indebtedness
(other

 

22



--------------------------------------------------------------------------------

than with respect to any indebtedness permitted to be incurred pursuant to
subsection 13(b)), the proceeds thereof shall be paid by the Credit Parties to
Agent, for the benefit of Agent and Lenders, as a mandatory prepayment of the
Term Loan and the Capital Expenditure Loan on a pro rata basis, such payment to
be applied against the remaining installments of principal in the inverse order
of their maturities until the Term Loan and the Capital Expenditure Loan are
repaid in full and then against the other Liabilities, as determined by Agent,
in its sole discretion.

(e) Notes.

The Loans shall, in Agent’s and Lenders’ sole discretion, be evidenced by one or
more promissory notes in form and substance satisfactory to each Lender.
However, if such Loans are not so evidenced, such Loans may be evidenced solely
by entries upon the books and records maintained by Agent and each Lender.

(f) Joinder of New Borrowers.

Each of the Credit Parties (that is not one of the Existing Credit Parties)
hereby joins in and assumes all obligations and liabilities of Existing Credit
Parties (or any of them) arising under or in connection with the Existing Loan
Documents and agrees to be jointly and severally liable with Existing Credit
Parties for all such obligations and liabilities irrespective of when such
obligations and liabilities first arose or accrued.

3. Letters of Credit.

(a) General Terms.

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term or any Renewal Term, Agent may, in its sole discretion,
from time to time issue, cause to be issued and co-sign for or otherwise
guarantee, upon a Borrower’s request, commercial and/or standby Letters of
Credit; provided, that the aggregate undrawn face amount of all such Letters of
Credit shall at no time exceed Two Million and No/100 Dollars ($2,000,000).
Payments made by the issuer of a Letter of Credit to any Person on account of
any Letter of Credit shall be immediately payable by Borrowers without notice,
presentment or demand and each Borrower agrees that each payment made by the
issuer of a Letter of Credit in respect of a Letter of Credit issued on behalf
of such Borrower shall constitute a request by such Borrower for a Loan to
reimburse such issuer. In the event such Loan is not advanced by Agent or
Lenders for any reason, such reimbursement obligations (whether owing to the
issuer of the Letter of Credit or Agent or Lenders) shall become part of the
Liabilities hereunder and shall bear interest at the rate then applicable to
Revolving Loans constituting Prime Rate Loans until repaid. Borrowers shall
remit to Agent, for the benefit of Lenders, a Letter of Credit fee each month on
the aggregate undrawn face amount of all Letters of Credit outstanding, which
fee shall be payable monthly in arrears on the last Business Day of each month
and shall be determined by reference to the rate per annum set forth in the
definition of Applicable Margin. Said fee shall be calculated on the basis of a
360 day year. Borrowers shall also pay on demand the normal and customary
administrative charges of the issuer of the Letter of Credit for issuance,
amendment, negotiation, renewal or extension of any Letter of Credit.

 

23



--------------------------------------------------------------------------------

(b) Requests for Letters of Credit.

Each Borrower shall make requests for Letters of Credit in writing at least
three (3) Business Days prior to the date such Letter of Credit is to be issued.
Each such request shall specify the date such Letter of Credit is to be issued,
the amount thereof, the name and address of the beneficiary thereof and a
description of the transaction to be supported thereby. Any such notice shall be
accompanied by the form of Letter of Credit requested and any application or
reimbursement agreement required by the issuer of such Letter of Credit. If any
term of such application or reimbursement agreement is inconsistent with this
Agreement, then the provisions of this Agreement shall control to the extent of
such inconsistency.

(c) Obligations Absolute.

Each Borrower shall be obligated to reimburse the issuer of any Letter of
Credit, or Agent and/or Lenders if Agent and/or Lenders have reimbursed such
issuer on a Borrower’s behalf, for any payments made in respect of any Letter of
Credit, which obligation shall be unconditional and irrevocable and shall be
paid regardless of: (i) any lack of validity or enforceability of any Letter of
Credit, (ii) any amendment or waiver of or consent or departure from all or any
provisions of any Letter of Credit, this Agreement or any Other Agreement,
(iii) the existence of any claim, set off, defense or other right which a
Borrower or any other Person may have against any beneficiary of any Letter of
Credit or Agent, any Lender or the issuer of the Letter of Credit, (iv) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid, or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect, (v) any payment under any
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, and (vi) any other act or
omission to act or delay of any kind of the issuer of such Letter of Credit,
Agent, any Lender or any other Person or any other event or circumstance that
might otherwise constitute a legal or equitable discharge of a Borrower’s
obligations hereunder. It is understood and agreed by each Borrower that the
issuer of any Letter of Credit may accept documents that appear on their face to
be in order without further investigation or inquiry, regardless of any notice
or information to the contrary.

(d) Expiration Dates of Letters of Credit.

The expiration date of each Letter of Credit shall be no later than the earlier
of (i) one (1) year from the date of issuance and (ii) the thirtieth (30th) day
prior to the end of the Original Term or any Renewal Term. Notwithstanding the
foregoing, a Letter of Credit may provide for automatic extensions of its
expiration date for one or more one (1) year periods, so long as the issuer
thereof has the right to terminate the Letter of Credit at the end of each one
(1) year period and no extension period extends past the thirtieth (30th) day
prior to the end of the Original Term or any Renewal Term.

 

24



--------------------------------------------------------------------------------

(e) Participation.

Immediately upon the issuance of a Letter of Credit in accordance with this
Agreement, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from Agent, without recourse or warranty, an undivided
interest and participation therein to the extent of such Lender’s Pro Rata Share
(including, without limitation, all obligations of Borrowers with respect
thereto). Each Credit Party hereby indemnifies Agent and each Lender against any
and all liability and expense it may incur in connection with any Letter of
Credit and agrees to reimburse Agent and each Lender for any payment made by
Agent or any Lender to the issuer.

4. Interest, Fees and Charges.

(a) Interest Rate.

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (i), (ii) or
(iii) below:

(i) With respect to each Prime Rate Loan, the Applicable Margin per annum plus
the Prime Rate in effect from time to time, payable on the last Business Day of
each month in arrears. Said rate of interest shall increase or decrease by an
amount equal to each increase or decrease in the Prime Rate effective on the
effective date of each such change in the Prime Rate.

(ii) With respect to each LIBOR Rate Loan, the Applicable Margin plus the LIBOR
Rate for the applicable Interest Period, such rate to remain fixed for such
Interest Period. “Interest Period” shall mean any continuous period of (1) one,
two (2) or three (3) months, as selected from time to time by a Borrower by
irrevocable notice (in writing, by telecopy, telex, electronic mail or cable)
given to Agent not less than three (3) Business Days prior to the first day of
each respective Interest Period; provided that: (A) each such period occurring
after such initial period shall commence on the day on which the immediately
preceding period expires; (B) the final Interest Period shall be such that its
expiration occurs on or before the end of the Original Term or any Renewal Term;
and (C) if for any reason a Borrower shall fail to timely select a period, then
such Loans shall continue as, or revert to, Prime Rate Loans. Interest shall be
payable on the last Business Day of each month in arrears and on the last
Business Day of such Interest Period.

(iii) Upon the occurrence of an Event of Default and during the continuance
thereof, the Loans shall bear interest at the rate of two percent (2.0%) per
annum in excess of the interest rate otherwise payable thereon (the “Default
Rate”), which interest shall be payable on demand, unless the Requisite Lenders
otherwise later expressly agree in writing. All interest shall be calculated on
the basis of a 360-day year. Agent agrees to use commercially reasonable efforts
to notify Borrowers before imposition of the Default Rate under this Agreement,
but (i) notwithstanding the date on which such application of the Default Rate
is communicated to Borrowers or

 

25



--------------------------------------------------------------------------------

notwithstanding Agent’s failure to so notify Borrowers, Agent shall have the
right to accrue the Default Rate from and after the occurrence of such Event of
Default until all Events of Default are either waived in writing and
(ii) notwithstanding anything in this paragraph to the contrary, no notification
shall be required before imposition of a Default Rate in the case of any Event
of Default arising under subsection 15(g) or (h).

(b) Other LIBOR Provisions.

(i) Subject to the provisions of this Agreement and so long as no Event of
Default exists, each Borrower shall have the option (A) as of any date, to
convert all or any part of the Prime Rate Loans to, or request that new Loans be
made as, LIBOR Rate Loans of various Interest Periods, (B) as of the last day of
any Interest Period, to continue all or any portion of the relevant LIBOR Rate
Loans as LIBOR Rate Loans; (C) as of the last day of any Interest Period, to
convert all or any portion of the LIBOR Rate Loans to Prime Rate Loans; and
(D) at any time, to request new Loans as Prime Rate Loans; provided, that Loans
may not be continued as or converted to LIBOR Rate Loans if the continuation or
conversion thereof would violate the provisions of subsections 4(b)(ii) or
4(b)(iii) of this Agreement or if an Event of Default has occurred. Furthermore,
during the continuance of an Event of Default, Agent may in its sole discretion
elect to convert all LIBOR Rate Loans to Prime Rate Loans as of any date.

(ii) Agent’s determination of the LIBOR Rate as provided above shall be
conclusive, absent manifest error. Furthermore, if Agent or any Lender
determines, in good faith (which determination shall be conclusive, absent
manifest error), prior to the commencement of any Interest Period that (A) U.S.
Dollar deposits of sufficient amount and maturity for funding the Loans are not
available to Agent or such Lender in the London Interbank Eurodollar market in
the ordinary course of business, or (B) by reason of circumstances affecting the
London Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the rate of interest to be applicable to the Loans requested by a
Borrower to be LIBOR Rate Loans or the Loans bearing interest at the rates set
forth in subsection 4(a)(ii) of this Agreement shall not represent the effective
pricing to such Lender for U.S. Dollar deposits of a comparable amount for the
relevant period (such as for example, but not limited to, official reserve
requirements required by Regulation D to the extent not given effect in
determining the rate), Agent shall promptly notify such Borrower and (1) all
existing LIBOR Rate Loans shall convert to Prime Rate Loans upon the end of the
applicable Interest Period, and (2) no additional LIBOR Rate Loans shall be made
until such circumstances are cured.

(iii) If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Agent or any
Lender or its lending offices (a “Regulatory Change”), shall, in the opinion of
counsel to Agent or such Lender, make it unlawful for Agent or such Lender to
make or maintain LIBOR Rate Loans, then Agent shall promptly notify the
requesting Borrower and (A) the LIBOR Rate Loans shall immediately convert to
Prime Rate Loans on the last Business Day of the then existing Interest Period
or on such earlier date as required by law and (B) no additional LIBOR Rate
Loans shall be made until such circumstance is cured.

 

26



--------------------------------------------------------------------------------

(iv) If, for any reason, a LIBOR Rate Loan is paid prior to the last Business
Day of any Interest Period or if a LIBOR Rate Loan does not occur on a date
specified by the requesting Borrower in its request (other than as a result of a
default by Agent or a Lender), each Borrower agrees to indemnify Agent and each
Lender against any loss (including any loss on redeployment of the deposits or
other funds acquired by Agent or such Lender to fund or maintain such LIBOR Rate
Loan) cost or expense incurred by Agent or such Lender as a result of such
prepayment.

(v) If any Regulatory Change (whether or not having the force of law) shall
(A) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of or loans by, or any other acquisition of funds or disbursements by, Agent or
any Lender; (B) subject Agent or any Lender or the LIBOR Rate Loans to any Tax
or change the basis of taxation of payments to Agent or any Lender of principal
or interest due from a Borrower to Agent or such Lender hereunder (other than a
change in the taxation of the overall net income of Agent or such Lender); or
(C) impose on Agent or any Lender any other condition regarding the LIBOR Rate
Loans or Agent’s or any Lender’s funding thereof, and Agent or any Lender shall
determine (which determination shall be conclusive, absent any manifest error)
that the result of the foregoing is to increase the cost to Agent or such Lender
of making or maintaining the LIBOR Rate Loans or to reduce the amount of
principal or interest received by Agent or such Lender hereunder, then Borrowers
shall pay to such party, on demand, such additional amounts as such party shall,
from time to time, determine are sufficient to compensate and indemnify such
party from such increased cost or reduced amount.

(vi) Each of Agent and each Lender shall receive payments of amounts of
principal of and interest with respect to the LIBOR Rate Loans free and clear
of, and without deduction for, any Taxes. If (A) Agent or any Lender shall be
subject to any Tax in respect of any LIBOR Rate Loans or any part thereof or,
(B) Borrowers shall be required to withhold or deduct any Tax from any such
amount, the LIBOR Rate applicable to such LIBOR Rate Loans shall be adjusted by
Agent or such Lender to reflect all additional costs incurred by Agent or such
Lender in connection with the payment by Agent or such Lender or the withholding
by a Borrower of such Tax and Borrowers shall provide Agent or such Lender with
a statement detailing the amount of any such Tax actually paid by Borrowers.
Determination by Agent or any Lender of the amount of such costs shall be
conclusive, absent manifest error. If, after any such adjustment, any part of
any Tax paid by Agent or any Lender is subsequently recovered by Agent or such
Lender, such party shall reimburse Borrowers to the extent of the amount so
recovered. A certificate of an officer of Agent or any Lender setting forth the
amount of such recovery and the basis therefor shall be conclusive, absent
manifest error.

 

27



--------------------------------------------------------------------------------

(vii) Each request for LIBOR Rate Loans shall be in an amount not less than One
Million and No/100 Dollars ($1,000,000), and in integral multiples of, One
Million and No/100 Dollars ($1,000,000).

(viii) Unless otherwise specified by a Borrower, all Loans shall be Prime Rate
Loans.

(ix) No more than five (5) Interest Periods may be in effect with respect to
outstanding LIBOR Rate Loans at any one time.

(c) Fees and Charges.

(i) Closing Fee: Borrowers shall jointly and severally pay to Agent, for its own
account, the fees and other amounts payable pursuant to the Fee Letter.

(ii) Unused Line Fee: Borrowers shall jointly and severally pay to Agent, for
the benefit of Lenders, an unused line fee of 37.5/100ths of one percent
(0.375%) of the difference between the Maximum Revolving Loan Limit and the
average daily balance of the Revolving Loans plus the Letter of Credit
Obligations for each month, which fee shall be fully earned by Lenders and
payable monthly in arrears on the last Business Day of each month. Said fee
shall be calculated on the basis of a 360 day year.

(iii) Costs and Expenses: Borrowers shall reimburse Agent for all costs and
expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees (whether for internal or outside counsel), incurred by Agent in
connection with the (i) documentation and consummation of this transaction and
any other transactions among Borrowers, Agent and Lenders, including, without
limitation, Uniform Commercial Code and other public record searches and
filings, overnight courier or other express or messenger delivery, appraisal
costs, surveys, title insurance and environmental audit or review costs;
(ii) collection, protection or enforcement of any rights in or to the
Collateral; (iii) collection of any Liabilities; and (iv) administration and
enforcement of any of Agent’s and/or any Lender’s rights under this Agreement or
any Other Agreement (including, without limitation, any costs and expenses of
any third party provider engaged by Agent for such purposes). Borrowers shall
also pay all normal service charges with respect to all accounts maintained by
each Borrower with any Lender and LaSalle Bank and any additional services
requested by a Borrower from any Lender and LaSalle Bank. All such costs,
expenses and charges shall, if owed to LaSalle Bank, be reimbursed by Agent and
Lenders and in such event, or in the event such costs and expenses are owed to
Agent or a Lender, shall constitute Liabilities hereunder, shall be payable by
Borrowers to Agent on demand, and until paid, shall bear interest at the highest
rate then applicable to Loans hereunder. In addition, following the occurrence
of an Event of Default, Borrowers shall reimburse each Lender for all costs and
expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees, incurred by such Lender in connection with the (i) collection,
protection or enforcement of any rights in or to the Collateral; (ii) collection
of any Liabilities; and (iii) administration and enforcement of any of Lenders’
rights under this Agreement.

 

28



--------------------------------------------------------------------------------

(iv) Taxes. Any and all payments by Borrowers or any other Credit Party to each
Lender or Agent under this Agreement or any Other Agreement shall be made free
and clear of, and without deduction or withholding for, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and
Agent, such taxes (including income taxes or franchise taxes) as are imposed on
or measured by the net income of such Lender or Agent, respectively, by the
jurisdiction under the laws of which such Lender or Agent, as the case may be,
is organized or maintains a lending office or any political subdivision thereof.

(v) Capital Adequacy Charge. If Agent or any Lender shall have determined that
the adoption of any law, rule or regulation regarding capital adequacy, or any
change therein or in the interpretation or application thereof, or compliance by
Agent or such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any central bank or governmental
authority enacted after the date hereof, does or shall have the effect of
reducing the rate of return on such party’s capital as a consequence of its
obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration such party’s policies with respect to capital adequacy) by a
material amount, then from time to time, after submission by Agent to Borrowers
of a written demand therefor (“Capital Adequacy Demand”) together with the
certificate described below, Borrowers shall pay to such party such additional
amount or amounts (“Capital Adequacy Charge”) as will compensate such party for
such reduction, such Capital Adequacy Demand to be made with reasonable
promptness following such determination. A certificate of Agent or such Lender
claiming entitlement to payment as set forth above shall be conclusive in the
absence of manifest error. Such certificate shall set forth the nature of the
occurrence giving rise to such reduction, the amount of the Capital Adequacy
Charge to be paid to Agent or such Lender, and the method by which such amount
was determined. In determining such amount, the applicable party may use any
reasonable averaging and attribution method, applied on a non-discriminatory
basis.

(d) Maximum Interest.

It is the intent of the parties that the rate of interest and other charges to
each Borrower under this Agreement and the Other Agreements shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Agent or any Lender may lawfully charge
such Borrower, then the obligation to pay interest and other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be applied against the
principal amount of the Liabilities in such order as Agent shall determine and
if all Liabilities have been paid in full, shall be refunded to such Borrower
(and each Lender agrees to pay its Pro Rata Share of such refund to such
Borrower or to Agent upon Agent’s demand therefor).

 

29



--------------------------------------------------------------------------------

5. Collateral.

(a) Grant of Security Interest to Agent.

As security for the payment of all Loans now or in the future made by Agent and
Lenders to Credit Parties hereunder and for the payment or other satisfaction of
all other Liabilities, each Credit Party grants to Agent, for the benefit of
Agent and Lenders, a continuing security interest in the following property of
such Credit Party, whether now or hereafter owned, existing, acquired or arising
and wherever now or hereafter located: (a) all Accounts (whether or not Eligible
Accounts) and all Goods whose sale, lease or other disposition by such Credit
Party has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, such Credit Party; (b) all Chattel Paper, Instruments,
Documents and General Intangibles (including, without limitation, all patents,
patent applications, trademarks, trademark applications, trade names, trade
secrets, goodwill, copyrights, copyright applications, registrations, licenses,
software, franchises, customer lists, tax refund claims, claims against carriers
and shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Spare Parts Inventory); (d) all Goods (other than
Inventory), including, without limitation, Equipment, vehicles (other than motor
vehicles that are subject to a Permitted Lien, but only so long as they remain
subject to such Permitted Lien) and Fixtures; (e) all Investment Property;
(f) all Deposit Accounts, bank accounts, deposits and cash; (g) all
Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit C hereto;
(i) any other property of such Credit Party now or hereafter in the possession,
custody or control of Agent or any Lender or any agent or any parent, affiliate
or subsidiary of Agent or any Lender or any participant with any Lender in the
Loans, for any purpose (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise) and (j) all additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of such Credit Party’s books and
records relating to any of the foregoing and to such Credit Party’s business.
Agent agrees that the term “Collateral” does not include the real property owned
by a Credit Party as of the date hereof to the extent that such real property
remains subject to a Permitted Lien.

(b) Other Security.

Agent, in its sole discretion, without waiving or releasing any obligation,
liability or duty of a Credit Party under this Agreement or the Other Agreements
or any Event of Default, may at any time or times hereafter, but shall not be
obligated to, pay, acquire or accept an assignment of any security interest,
lien, encumbrance or claim asserted by any Person in, upon or against the
Collateral, provided, that Agent may take such actions with respect to Permitted
Liens only after the occurrence and during the continuance of an Event of
Default. All sums paid by Agent in respect thereof and all costs, fees and
expenses including, without limitation, reasonable attorney fees, all court
costs and all other charges relating thereto incurred by Agent shall constitute
Liabilities, payable by Credit Parties to Agent on demand and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder.

 

30



--------------------------------------------------------------------------------

(c) Possessory Collateral.

Immediately upon a Credit Party’s receipt of any portion of the Collateral
evidenced by an agreement, Instrument or Document, including, without
limitation, any Tangible Chattel Paper and any Investment Property consisting of
certificated securities, such Credit Party shall deliver the original thereof to
Agent together with an appropriate endorsement or other specific evidence of
assignment thereof to Agent (in form and substance acceptable to Agent). If an
endorsement or assignment of any such items shall not be made for any reason,
Agent is hereby irrevocably authorized, as each Credit Party’s attorney and
agent-in-fact, to endorse or assign the same on such Credit Party’s behalf.

(d) Electronic Chattel Paper.

To the extent that a Credit Party obtains or maintains any Electronic Chattel
Paper, such Credit Party shall create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided in clauses (iv), (v) and (vi) below,
unalterable, (ii) the authoritative copy identifies Agent as the assignee of the
record or records, (iii) the authoritative copy is communicated to and
maintained by the Agent or its designated custodian, (iv) copies or revisions
that add or change an identified assignee of the authoritative copy can only be
made with the participation of Agent, (v) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy that is not the
authoritative copy and (vi) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

(e) Extension of Existing Security Interest.

The security interests and liens hereby granted in the Collateral are given in
renewal, extension and modification, but not in extinguishment, of the security
interests and liens previously granted ORIX, on behalf of the lenders under the
Existing Agreement, in the Collateral pursuant to the Existing Loan Documents;
such prior security interests and liens are not extinguished hereby; and the
making, perfection and priority of such prior security interests and liens shall
continue in full force effect in favor of Agent, for the benefit of the Lenders.

6. Preservation of Collateral and Perfection of Security Interests Therein.

Each Credit Party shall, at Agent’s request, at any time and from time to time,
authenticate, execute and deliver to Agent such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Agent) and do
such other acts and things or cause third parties to do such other acts and
things as Agent may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Agent (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the
Liabilities, and in order to facilitate the collection of the Collateral. Each
Credit Party irrevocably hereby makes, constitutes and appoints Agent (and all
Persons

 

31



--------------------------------------------------------------------------------

designated by Agent for that purpose) as such Credit Party’s true and lawful
attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Agent’s security interest in the
Collateral. Each Credit Party further agrees that a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
shall be sufficient as a financing statement. Each Credit Party further ratifies
and confirms the prior filing by Agent of any and all financing statements which
identify such Credit Party as debtor, Agent as secured party and any or all
Collateral as collateral.

7. Possession of Collateral and Related Matters.

If an Event of Default does not exist, each Credit Party shall have the right,
except as otherwise provided in this Agreement, in the ordinary course of such
Credit Party’s business, to (a) sell, lease or furnish under contracts of
service any of such Credit Party’s Inventory normally held by such Credit Party
for any such purpose; (b) use and consume any raw materials, work in process or
other materials normally held by such Credit Party for such purpose; and
(c) dispose of obsolete or unuseful Equipment so long as all of the proceeds
thereof are paid to Agent for application to the Liabilities; provided, however,
that a sale in the ordinary course of business shall not include any transfer or
sale in satisfaction, partial or complete, of a debt owed by such Credit Party.

8. Collections.

(a) Each Credit Party shall direct all of its Account Debtors to make all
payments on the Accounts directly to a post office box (the “Lock Box”)
designated by, and under the exclusive control of, Agent, at a financial
institution acceptable to Agent. Each Credit Party shall establish an account
(the “Lock Box Account”) in Agent’s name with a financial institution acceptable
to Agent, into which all payments received in the Lock Box shall be deposited,
and into which such Credit Party will immediately deposit all payments received
by such Credit Party on Accounts in the identical form in which such payments
were received, whether by cash or check. If a Credit Party, any Affiliate or
Subsidiary, any shareholder, officer, director, employee or agent of a Credit
Party or any Affiliate or Subsidiary, or any other Person acting for or in
concert with a Credit Party shall receive any monies, checks, notes, drafts or
other payments relating to or as Proceeds of Accounts or other Collateral, such
Credit Party and each such Person shall receive all such items in trust for, and
as the sole and exclusive property of, Agent and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to the
Lock Box Account. The financial institution with which the Lock Box Account is
established shall acknowledge and agree, in a manner satisfactory to Agent, that
the amounts on deposit in such Lock Box and Lock Box Account are the sole and
exclusive property of Agent, that such financial institution will follow the
instructions of Agent with respect to disposition of funds in the Lock Box and
Lock Box Account without further consent from Credit Parties, that such
financial institution has no right to setoff against the Lock Box or Lock Box
Account or against any other account maintained by such financial institution
into which the contents of the Lock Box or Lock Box Account are transferred, and
that such financial institution shall wire, or otherwise transfer in immediately
available funds to Agent in a manner satisfactory to Agent, funds deposited in
the Lock Box Account on a daily basis as such funds are collected.

 

32



--------------------------------------------------------------------------------

Each Credit Party agrees that all payments made to such Lock Box Account or
otherwise received by Agent, whether in respect of the Accounts or as Proceeds
of other Collateral or otherwise, will be applied on account of the Liabilities
in accordance with the terms of this Agreement; provided, that so long as no
Event of Default has occurred, payments received by Agent shall not be applied
to the unmatured portion of the LIBOR Rate Loans, but shall be held in a cash
collateral account maintained by Agent, until the earlier of (i) the last
Business Day of the Interest Period applicable to such LIBOR Rate Loan and
(ii) the occurrence of an Event of Default; provided further, that so long as no
Event of Default has occurred, the immediately available funds in such cash
collateral account may be disbursed, at Credit Parties’ discretion, to Credit
Parties so long as (but only to the extent) after giving effect to such
disbursement, such Credit Party’s availability under subsection 2(a) hereof at
such time, equals or exceeds the outstanding Revolving Loans at such time. Each
Credit Party agrees to pay all fees, costs and expenses in connection with
opening and maintaining the Lock Box and Lock Box Account. All of such fees,
costs and expenses if not paid by a Credit Party, may be paid by Agent and in
such event all amounts paid by Agent shall constitute Liabilities hereunder,
shall be payable to Agent by Credit Parties upon demand, and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder. All
checks, drafts, instruments and other items of payment or Proceeds of Collateral
shall be endorsed by the applicable Credit Party to Agent, and, if that
endorsement of any such item shall not be made for any reason, Agent is hereby
irrevocably authorized to endorse the same on such Credit Party’s behalf. For
the purpose of this section, each Credit Party irrevocably hereby makes,
constitutes and appoints Agent (and all Persons designated by Agent for that
purpose) as such Credit Party’s true and lawful attorney and agent-in-fact
(i) to endorse such Credit Party’s name upon said items of payment and/or
Proceeds of Collateral and upon any Chattel Paper, Document, Instrument, invoice
or similar document or agreement relating to any Account of such Credit Party or
Goods pertaining thereto; (ii) to take control in any manner of any item of
payment or Proceeds thereof and (iii) to have access to any lock box or postal
box into which any of such Credit Party’s mail is deposited, and open and
process all mail addressed to such Credit Party and deposited therein.

(b) Agent may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Account Debtor and whether before or after the maturity of any of the
Liabilities, (i) enforce collection of any of Credit Parties’ Accounts or other
amounts owed to a Credit Party by suit or otherwise; (ii) exercise all of such
Credit Party’s rights and remedies with respect to proceedings brought to
collect any Accounts or other amounts owed to such Credit Party;
(iii) surrender, release or exchange all or any part of any Accounts or other
amounts owed to such Credit Party, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (iv) sell or assign any Account of such Credit Party or other amount
owed to such Credit Party upon such terms, for such amount and at such time or
times as Agent deems advisable; (v) prepare, file and sign such Credit Party’s
name on any proof of claim in bankruptcy or other similar document against any
Account Debtor or other Person obligated to such Credit Party; and (vi) do all
other acts and things which are necessary, in Agent’s sole discretion, to
fulfill such Credit Party’s obligations under this Agreement and the Other
Agreements and to allow Agent to collect the Accounts or other amounts owed to
such Credit Party. In addition to any other provision hereof, Agent may at any
time, whether before or after

 

33



--------------------------------------------------------------------------------

the occurrence and during the continuance of an Event of Default, at Credit
Parties’ expense, notify any parties obligated on any of the Accounts to make
payment directly to Agent of any amounts due or to become due thereunder.

(c) For purposes of calculating interest and fees, Agent shall, after receipt by
Agent at its office in Chicago, Illinois of cash or other immediately available
funds from collections of items of payment and from collections of Proceeds of
any Collateral, apply the whole or any part of such collections received against
the Liabilities in such order as Agent shall determine in its sole discretion.

(d) On a monthly basis, Agent shall deliver to Borrowers an account statement
showing all Loans, charges and payments, which shall be deemed final, binding
and conclusive upon Borrowers unless a Borrower notifies Agent in writing,
specifying any error therein, within thirty (30) days of the date such account
statement is sent to Borrowers and any such notice shall only constitute an
objection to the items specifically identified.

9. Collateral, Availability and Financial Reports and Schedules.

(a) Daily Reports.

Each Borrower shall deliver to Agent an executed daily loan report and
certificate in Agent’s then current form on each day on which such Borrower
requests a Revolving Loan, and in any event at least once each week, which shall
be accompanied by copies of such Borrower’s sales journal, cash receipts journal
and credit memo journal for the relevant period. Such report shall reflect the
activity of such Borrower with respect to Accounts for the immediately preceding
week, and shall be in a form and with such specificity as is satisfactory to
Agent and shall contain such additional information concerning Accounts and
Inventory as may be requested by Agent including, without limitation, but only
if specifically requested by Agent, copies of all invoices prepared in
connection with such Accounts.

(b) Monthly Reports.

Borrowers shall deliver to Agent, in addition to any other reports, as soon as
practicable and in any event: (i) within twenty (20) days after the end of each
month, (A) a detailed trial balance of each Borrower’s Accounts aged per invoice
date, in form and substance reasonably satisfactory to Agent including, without
limitation, the names and addresses of all Account Debtors of each Borrower, and
(B) a summary and detail of accounts payable (such Accounts and accounts payable
divided into such time intervals as Agent may require in its sole discretion),
including a listing of any held checks; and (ii) within ten (10) days after the
end of each month, the general ledger inventory account balance, a perpetual
inventory report and Agent’s standard form of Inventory report then in effect or
the form most recently requested from Borrowers by Agent, for each Borrower by
each category of Inventory, together with a description of the monthly change in
each category of Inventory.

 

34



--------------------------------------------------------------------------------

(c) Financial Statements.

Credit Parties shall deliver to Agent and each Lender the following financial
information, all of which shall be prepared in accordance with generally
accepted accounting principles consistently applied, and shall be accompanied by
a compliance certificate in the form of Exhibit B hereto, which compliance
certificate shall include a calculation of all financial covenants contained in
this Agreement: (i) no later than thirty (30) days after each calendar month,
copies of internally prepared financial statements, including, without
limitation, balance sheets and statements of income, retained earnings and cash
flow of Credit Parties, certified by the Chief Financial Officer of each Credit
Party; (ii) no later than forty (40) days after the end of each of the first
three quarters of each Credit Party’s Fiscal Year, copies of internally prepared
financial statements including, without limitation, balance sheets, statements
of income, retained earnings, cash flows and reconciliation of surplus of Credit
Parties on a consolidated and consolidating basis, certified by the Chief
Financial Officer of Credit Parties and (iii) no later than seventy-five
(75) days after the end of each of Credit Parties’ Fiscal Years, (x) audited
annual financial statements on a consolidated basis with an unqualified opinion
by independent certified public accountants selected by Credit Parties and
reasonably satisfactory to Agent, which financial statements shall be
accompanied by (A) a letter from such accountants acknowledging that they are
aware that a primary intent of Credit Parties in obtaining such financial
statements is to influence Agent and Lenders and that Agent and Lenders are
relying upon such financial statements in connection with the exercise of their
rights hereunder, provided, that Credit Parties shall only be required to use
their reasonable efforts exercised in good faith to obtain such letter, and
(B) copies of any management letters sent to a Credit Party by such accountants,
and (y) unaudited, internally prepared annual financial statements on a
consolidating basis.

(d) Annual Projections.

As soon as practicable and in any event prior to the beginning of each Fiscal
Year, Credit Parties shall deliver to Agent and each Lender projected balance
sheets, statements of income and cash flow for Credit Parties on a consolidated
and consolidating basis, for each of the twelve (12) months during such Fiscal
Year, which shall include the assumptions used therein, together with
appropriate supporting details as reasonably requested by Agent.

(e) Explanation of Budgets and Projections.

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in subsection 9(d) above, Credit Parties shall deliver a
letter signed by the President or a Vice President of each Credit Party and by
the Treasurer or Chief Financial Officer of each Credit Party, describing,
comparing and analyzing, in detail, all changes and developments between the
anticipated financial results included in such projections or budgets and the
historical financial statements of Credit Parties.

 

35



--------------------------------------------------------------------------------

(f) Public Reporting.

Promptly upon the filing thereof, each Credit Party shall deliver to Agent and
each Lender copies of all registration statements and annual, quarterly, monthly
or other regular reports which such Credit Party or any of its Subsidiaries
files with the Securities and Exchange Commission, as well as promptly providing
to Agent and each Lender copies of any reports and proxy statements delivered to
its shareholders.

(g) Other Information.

Promptly following request therefor by Agent, such other business or financial
data, reports, appraisals and projections as Agent may reasonably request.

10. Termination; Automatic Renewal.

THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL FEBRUARY 28, 2012
(THE “ORIGINAL TERM”) AND SHALL AUTOMATICALLY RENEW ITSELF FROM YEAR TO YEAR
THEREAFTER (EACH SUCH ONE-YEAR RENEWAL BEING REFERRED TO HEREIN AS A “RENEWAL
TERM”) UNLESS (A) AGENT, AT THE REQUEST OF THE REQUISITE LENDERS MAKES DEMAND
FOR REPAYMENT PRIOR TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT RENEWAL
TERM; (B) THE DUE DATE OF THE LIABILITIES IS ACCELERATED PURSUANT TO SECTION 16
HEREOF; (C) A BORROWER OR ANY LENDER ELECTS TO TERMINATE THIS AGREEMENT AT THE
END OF THE ORIGINAL TERM OR AT THE END OF ANY RENEWAL TERM BY GIVING THE OTHER
PARTIES HERETO WRITTEN NOTICE OF SUCH ELECTION AT LEAST NINETY (90) DAYS PRIOR
TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT RENEWAL TERM; OR (D) A
SUBORDINATION AGREEMENT DOES NOT PERMIT SUCH EXTENSION. UPON TERMINATION OF THIS
AGREEMENT, CREDIT PARTIES SHALL PAY ALL OF THE LIABILITIES IN FULL. If one or
more of the events specified in clauses (A), (B), (C) or (D) occurs or this
Agreement otherwise expires, then (i) Agent and Lenders shall not make any
additional Loans on or after the date identified as the date on which the
Liabilities are to be repaid; and (ii) this Agreement shall terminate on the
date thereafter that the Liabilities are paid in full (except for those
provisions of this Agreement that expressly survive such termination). At such
time as Credit Parties have repaid all of the Liabilities and this Agreement has
terminated, each Credit Party shall deliver to Agent and Lenders a release, in
form and substance satisfactory to Agent, of all obligations and liabilities of
Agent and Lenders and their officers, directors, employees, agents, parents,
subsidiaries and affiliates to such Credit Party, and if such Credit Party is
obtaining new financing from another lender, such Credit Party shall deliver
such lender’s indemnification of Agent and Lenders, in form and substance
satisfactory to Agent, for checks which Agent has credited to such Credit
Party’s account, but which subsequently are dishonored for any reason or for
automatic clearinghouse or wire transfers not yet posted to such Credit Party’s
account.

 

36



--------------------------------------------------------------------------------

11. Representations and Warranties.

Each Credit Party hereby represents and warrants to Agent and each Lender, which
representations and warranties (whether appearing in this Section 11 or
elsewhere) shall be true at the time of Credit Parties’ execution hereof and the
closing of the transactions described herein or related hereto (it being
understood and agreed that the representations and warranties made on the date
hereof are deemed to be made concurrently with the consummation of the
transactions contemplated by the Acquisition Documents), shall remain true until
the repayment in full and satisfaction of all the Liabilities and termination of
this Agreement, and shall be remade by each Credit Party at the time each Loan
is made pursuant to this Agreement.

(a) Financial Statements and Other Information.

The financial statements and other information delivered or to be delivered by
Credit Parties to Agent or any Lender at or prior to the date of this Agreement
fairly present in all material respects the financial condition of Credit
Parties, and there has been no adverse change in the financial condition, the
operations or any other status of a Credit Party since the date of the financial
statements delivered to Agent most recently prior to the date of this Agreement.
All written information now or heretofore furnished by each Credit Party to
Agent or any Lender is true and correct as of the date with respect to which
such information was furnished.

(b) Locations.

The office where each Credit Party keeps its books, records and accounts (or
copies thereof) concerning the Collateral, each Credit Party’s principal place
of business and all of each Credit Party’s other places of business, locations
of Collateral and post office boxes and locations of bank accounts are as set
forth in Exhibit A and at other locations within the continental United States
of which Agent has been advised by a Credit Party in accordance with
subsection 12(b)(i). The Collateral, including, without limitation, the
Equipment and Inventory (except any part thereof which a Credit Party shall have
advised Agent in writing consists of Collateral normally used in more than one
state) is kept, or, in the case of vehicles, based, only at the addresses set
forth on Exhibit A, and at other locations within the continental United States
of which Agent has been advised by a Credit Party in writing in accordance with
subsection 12(b)(i) hereof.

(c) Loans by Credit Parties.

No Credit Party has made any loans or advances to any Affiliate or other Person
except for advances authorized hereunder to employees, officers and directors of
such Credit Party for travel and other expenses arising in the ordinary course
of such Credit Party’s business and loans permitted pursuant to subsection 13(f)
hereof.

(d) Accounts and Inventory.

Each Account or item of Inventory that a Credit Party shall, expressly or by
implication, request Agent to classify as an Eligible Account or as Eligible
Spare Parts Inventory, respectively, shall, as of the time when such request is
made, conform in all respects to the

 

37



--------------------------------------------------------------------------------

requirements of such classification as set forth in the respective definitions
of “Eligible Account” and “Eligible Spare Parts Inventory” as set forth herein
and as otherwise established by Agent from time to time.

(e) Liens.

Each Credit Party is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by such Credit Party, free from all liens,
claims, security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

(f) Organization, Authority and No Conflict.

Each Credit Party is a duly organized, validly existing and in good standing in
its state of formation, its state organizational identification number is as set
forth on Exhibit A and such Credit Party is duly qualified and in good standing
in all states where the nature and extent of the business transacted by it or
the ownership of its assets makes such qualification necessary or, if such
Credit Party is not so qualified, such Credit Party may cure any such failure
without losing any of its rights, incurring any liens or material penalties, or
otherwise affecting Lender’s rights. Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver this
Agreement, the Other Agreements and the Acquisition Documents and perform its
obligations hereunder and thereunder. Each Credit Party’s execution, delivery
and performance of this Agreement, the Other Agreements and the Acquisition
Documents does not conflict with the provisions of the organizational documents
of such Credit Party, any statute, regulation, ordinance or rule of law, or any
agreement, contract or other document which may now or hereafter be binding on
such Credit Party except for conflicts with agreements, contracts or other
documents which would not have a Material Adverse Effect on Credit Party, and
Credit Party’s execution, delivery and performance of this Agreement, the Other
Agreements and the Acquisition Documents shall not result in the imposition of
any lien or other encumbrance (other than the Permitted Liens) upon any of such
Credit Party’s property under any existing indenture, mortgage, deed of trust,
loan or credit agreement or other agreement or instrument by which such Credit
Party or any of its property may be bound or affected.

(g) Litigation.

Except as disclosed to Lender on Schedule 11(g) hereto, there are no actions or
proceedings which are pending or threatened against a Credit Party or, to the
best of Credit Parties’ knowledge, threatened against a Credit Party which are
reasonable likely to have a Material Adverse Effect on such Credit Party, and
each Credit Party shall, promptly upon becoming aware of any such pending or
threatened action or proceeding, give written notice thereof to Agent. No Credit
Party has any Commercial Tort Claims pending other than those set forth on
Exhibit C hereto, as Exhibit C may be amended from time to time.

 

38



--------------------------------------------------------------------------------

(h) Compliance with Laws and Maintenance of Permits.

Each Credit Party has obtained all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would have a Material Adverse Effect on such Credit Party. Each Credit Party is
in compliance in all material respects with all applicable federal, state, local
and foreign statutes, orders, regulations, rules and ordinances (including,
without limitation, Environmental Laws and statutes, orders, regulations, rules
and ordinances relating to taxes, employer and employee contributions and
similar items, securities, ERISA or employee health and safety) the failure to
comply with which would have a Material Adverse Effect on such Credit Party.

(i) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, no Credit Party is conducting, permitting or suffering
to be conducted, transactions with any Affiliate other than transactions with
Affiliates for the purchase or sale of Inventory or services in the ordinary
course of business pursuant to terms that are no less favorable to such Credit
Party than the terms upon which such transactions would have been made had they
been made to or with a Person that is not an Affiliate.

(j) Names and Trade Names.

Each Credit Party’s name has always been as set forth on the signature page of
this Agreement and no Credit Party uses trade names, assumed names, fictitious
names or division names in the operation of its business, except as set forth on
Schedule 11(j) hereto.

(k) Equipment and Inventory.

Each Credit Party has good and indefeasible and merchantable title to and
ownership of all Equipment and Inventory subject only to the Permitted Liens. No
Equipment or Inventory is a Fixture to real estate unless such real estate is
owned by such Credit Party and is subject to a mortgage in favor of Agent, or if
such real estate is leased, is subject to a landlord’s agreement in favor of
Agent on terms acceptable to Agent unless otherwise expressly provided under the
Post Closing Letter, or an accession to other personal property unless such
personal property is subject to a first priority lien in favor of Agent. No
filing is or will be necessary with the United States Department of Interior
Mineral Management Service to perfect the security interest (including, without
limitation, any security interest with respect to any Equipment or Inventory
located Offshore); Article 9 of the Uniform Commercial Code governs exclusively
with respect to the grant, perfection and enforcement of a security interest and
lien upon any Equipment or Inventory, including, without limitation, any
Equipment or Inventory that may be located Offshore from time to time. Credit
Parties have the right to enter on property where any Equipment or Inventory is
located and to remove such Equipment or Inventory therefrom without interference
from, or imposition of any lien on such Equipment or Inventory by, any owner,
landlord, tenant or other Person with an interest in such property. None of the
Collateral (i) is part of a U.S. Coast Guard registered “vessel”, as defined
under applicable maritime law or subject to, (ii) is being utilized pursuant to,
a maritime contract, (iii) is a “motor vehicle” under

 

39



--------------------------------------------------------------------------------

any statute, law, regulation or rule of any jurisdiction in which any of
Collateral is located except as set forth on Schedule 11(k) attached hereto, and
(iv) is certificated as a “motor vehicle” under the laws of any jurisdiction.

(l) Enforceability.

This Agreement, the Other Agreements and the Acquisition Documents to which a
Credit Party is a party are the legal, valid and binding obligations of such
Credit Party and are enforceable against such Credit Party in accordance with
their respective terms.

(m) Solvency.

Each Credit Party is, after giving effect to the transactions contemplated
hereby or an advance to be made under this Agreement following the initial
advance of the Loans, solvent, able to pay its debts as they become due, has
capital sufficient to carry on its business, now owns property having a value
both at fair valuation and at present fair saleable value greater than the
amount required to pay its debts, and will not be rendered insolvent by the
execution and delivery of this Agreement, any of the Other Agreements or the
Acquisition Documents or by completion of the transactions contemplated
hereunder or thereunder.

(n) Indebtedness.

Except as set forth on Schedule 11(n) hereto, no Credit Party is obligated
(directly or indirectly), for any loans or other indebtedness for borrowed money
other than the Loans and the Subordinated Loans.

(o) Margin Security and Use of Proceeds.

No Credit Party owns any margin securities, and none of the proceeds of the
Loans hereunder shall be used for the purpose of purchasing or carrying any
margin securities or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase any margin securities or for any other
purpose not permitted by Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

(p) Parent, Subsidiaries and Affiliates.

Except as set forth on Schedule 11(p) hereto or acquired in connection with a
Permitted Acquisition, no Credit Party has any Parents, Subsidiaries or other
Affiliates or divisions, nor is any Credit Party engaged in any joint venture or
partnership with any other Person. The Inactive Subsidiaries conduct no business
operations, do not own or hold assets of any kind and have no indebtedness or
other liabilities.

(q) No Defaults.

No Credit Party is in default under any material contract, lease or commitment
to which it is a party or by which it is bound (including, without limitation,
the Subordinated Loan Documents), nor does any Credit Party know of any dispute
regarding any contract, lease or commitment which would have a Material Adverse
Effect on such Credit Party.

 

40



--------------------------------------------------------------------------------

(r) Employee Matters.

There are no controversies pending or threatened between a Credit Party and any
of its employees, agents or independent contractors other than employee
grievances arising in the ordinary course of business which would not, in the
aggregate, have a Material Adverse Effect on such Credit Party, and each Credit
Party is in compliance with all federal and state laws respecting employment and
employment terms, conditions and practices except for such non-compliance which
would not have a Material Adverse Effect on such Credit Party.

(s) Intellectual Property.

Each Credit Party possesses adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue to conduct its business as heretofore conducted by it
except to the extent that the failure to possess such items would not have a
Material Adverse Effect on such Credit Party.

(t) Environmental Matters.

No Credit Party, to its knowledge after due inquiry, has generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates in any material respect any Environmental Law
or any license, permit, certificate, approval or similar authorization
thereunder and the operations of each Credit Party comply in all material
respects with all Environmental Laws and all licenses, permits, certificates,
approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or
to the best of each Credit Party’s knowledge threatened with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
a Credit Party or the release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which affects a Credit Party or
its business, operations or assets or any properties at which a Credit Party has
transported, stored or disposed of any Hazardous Materials. No Credit Party, to
its knowledge after due inquiry, has any material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.

(u) ERISA Matters.

Each Credit Party has paid and discharged all obligations and liabilities
arising under ERISA of a character which, if unpaid or unperformed, might result
in the imposition of a lien against any of its properties or assets.

 

41



--------------------------------------------------------------------------------

(v) Broker’s Fees.

No brokerage fee, commission or other finder’s fee is due or payable with
respect to the Loans, except for the fee payable to Bankers Capital, and such
fee has been paid in full on or before the date hereof.

(w) Subordinated Loan Documents and Acquisition Documents.

Credit Parties have delivered to Agent true, correct and complete copies of the
Subordinated Loan Documents and the Acquisition Documents. The transactions
contemplated under the Acquisitions Documents have been consummated in
accordance with the terms of the Acquisition Documents and applicable law as of
the date hereof, and without limiting the foregoing, all conditions precedent to
the consummation of the transactions contemplated under the Acquisition
Documents have been satisfied as of the date hereof.

12. Affirmative Covenants.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Credit Parties obtain Requisite Lenders’ prior written
consent waiving or modifying any of Credit Parties’ covenants hereunder in any
specific instance, each Credit Party covenants and agrees as follows:

(a) Maintenance of Records.

Each Credit Party shall at all times keep accurate and complete books, records
and accounts with respect to all of such Credit Party’s business activities, in
accordance with sound accounting practices and generally accepted accounting
principles consistently applied, and shall keep such books, records and
accounts, and any copies thereof, only at the addresses indicated for such
purpose on Exhibit A.

(b) Notices.

Each Credit Party shall:

(i) Locations. Promptly (but in no event less than ten (10) days prior to the
occurrence thereof) notify Agent of the proposed opening of any new place of
business or new location of Collateral, the closing of any existing place of
business or location of Collateral, any change of in the location of such Credit
Party’s books, records and accounts (or copies thereof), the opening or closing
of any post office box, the opening or closing of any bank account or, if any of
the Collateral consists of Goods of a type normally used in more than one state,
the use of any such Goods in any state other than a state in which such Credit
Party has previously advised Agent that such Goods will be used.

(ii) Eligible Accounts and Inventory. Notify Agent if any Account or Inventory
identified by such Borrower to Agent as an Eligible Account or Eligible Spare
Parts Inventory becomes ineligible for any reason by submitting the borrowing
base report, or promptly upon becoming aware thereof if the aggregate of
Eligible Accounts or Eligible Spare Inventory not yet reported as ineligible
exceed $100,000 at any time.

 

42



--------------------------------------------------------------------------------

(iii) Litigation and Proceedings. Promptly upon becoming aware thereof, notify
Agent of any actions or proceedings which are pending or threatened against such
Credit Party which might have a Material Adverse Effect on such Credit Party and
of any Commercial Tort Claims of such Credit Party which may arise, which notice
shall constitute such Credit Party’s authorization to amend Exhibit C to add
such Commercial Tort Claim.

(iv) Names and Trade Names. Notify Agent within ten (10) days of the change of
its name or the use of any trade name, assumed name, fictitious name or division
name not previously disclosed to Agent in writing.

(v) ERISA Matters. Promptly notify Agent of (x) the occurrence of any
“reportable event” (as defined in ERISA) which might result in the termination
by the Pension Benefit Guaranty Corporation (the “PBGC”) of any employee benefit
plan (“Plan”) covering any officers or employees of such Credit Party, any
benefits of which are, or are required to be, guaranteed by the PBGC,
(y) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor or (z) its intention to terminate
or withdraw from any Plan.

(vi) Environmental Matters. Promptly (and not later than the fifth
(5th) Business Day after receiving notice) notify Agent upon becoming aware of
any investigation, proceeding, complaint, order, directive, claim, citation or
notice with respect to any non-compliance with or violation of the requirements
of any Environmental Law by such Credit Party or the generation, use, storage,
treatment, transportation, manufacture handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter which
affects such Credit Party or its business operations or assets or any properties
at which such Credit Party has transported, stored or disposed of any Hazardous
Materials unless the foregoing could not reasonably be expected to have a
Material Adverse Effect on such Credit Party.

(vii) Default; Material Adverse Change; Certain Amendments. Promptly advise
Agent of any Inactive Subsidiaries commencement of business, acquisition of
assets or incurrence of any indebtedness or other liabilities, any material
adverse change in the business, property, assets, prospects, operations or
condition, financial or otherwise, of such Credit Party, the occurrence of any
Event of Default hereunder, the occurrence of any event which, if uncured, will
become an Event of Default after notice or lapse of time (or both) or of any
proposed amendment to the Subordinated Loan Documents or the Acquisition
Documents or receipt of any notice of an event of default under the Subordinated
Loan Documents or the Acquisition Documents.

All of the foregoing notices shall be provided by Credit Parties to Agent in
writing.

 

43



--------------------------------------------------------------------------------

(c) Compliance with Laws and Maintenance of Permits.

Each Credit Party shall maintain all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would have a Material Adverse Effect on such Credit Party, and each Credit Party
shall remain in compliance with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions and similar
items, securities, ERISA or employee health and safety) the failure with which
to comply would have a Material Adverse Effect on such Credit Party. Without
limiting the foregoing, Credit Parties shall (i) cause all explosives used by
Credit Parties to be stored, maintained and used in compliance with all
applicable laws and in a safe and secure manner and (ii) cause the adoption and
maintenance of policies and procedures satisfactory to Agent in its sole
discretion with respect to such storage, maintenance and use of explosives.
Following any determination by Agent that there is non-compliance, or any
condition which requires any action by or on behalf of a Credit Party in order
to avoid non-compliance, with any Environmental Law, at such Credit Party’s
expense cause an independent environmental engineer acceptable to Agent to
conduct such tests of the relevant site(s) as are appropriate and prepare and
deliver a report setting forth the results of such tests, a proposed plan for
remediation and an estimate of the costs thereof.

(d) Inspection and Audits.

Each Credit Party shall permit Agent and Lenders, or any Persons designated by
Agent, to call at such Credit Party’s places of business at any reasonable
times, and, without hindrance or delay, to inspect the Collateral and to
inspect, audit, check and make extracts from such Credit Party’s books, records,
journals, orders, receipts and any correspondence and other data relating to
such Credit Party’s business, the Collateral or any transactions between the
parties hereto, and shall have the right to make such verification concerning
such Credit Party’s business as Agent may consider reasonable under the
circumstances. Each Credit Party shall furnish to Agent such information
relevant to Agent’s and/or any Lender’s rights under this Agreement and the
Other Agreements as Agent shall at any time and from time to time request.
Agent, through its officers, employees or agents shall have the right, at any
time and from time to time, in Agent’s name, to verify the validity, amount or
any other matter relating to any of such Credit Party’s Accounts, by mail,
telephone, telecopy, electronic mail, or otherwise, provided that prior to the
occurrence of an Event of Default, Agent shall conduct such verification in the
name of a nominee of Agent or in such Credit Party’s name and such Credit Party
may participate in such verification (provided further, if such Credit Party
fails to make itself reasonably available for such participation as determined
by Agent in its Permitted Discretion, then Agent may proceed with such
verification without such Credit Party’s participation). Each Credit Party
authorizes Agent and Lenders to discuss the affairs, finances and business of
such Credit Party with any officers, employees or directors of such Credit Party
or with its Parent or any Affiliate or the officers, employees or directors of
its Parent or any Affiliate, and to discuss the financial condition of such
Credit Party with such Credit Party’s independent public accountants. Any such
discussions shall be without liability to Agent or any Lender or to Credit
Parties’ independent public accountants. Credit Parties shall pay to Agent all
customary fees currently $850 per person per day and all costs and out-of-pocket
expenses incurred by Agent in

 

44



--------------------------------------------------------------------------------

the exercise of its rights hereunder, and all of such fees, costs and expenses
shall constitute Liabilities hereunder, shall be payable on demand and, until
paid, shall bear interest at the highest rate then applicable to Loans
hereunder.

(e) Insurance.

Each Credit Party shall:

(i) Keep the Collateral properly insured for the full insurable value thereof
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor vehicles) and such other risks as are customarily insured against
by Persons engaged in businesses similar to that of such Credit Party, with such
companies, in such amounts, with such deductibles, and under policies in such
form, as shall be satisfactory to Agent. Original (or certified) copies of such
policies of insurance have been or shall be, within ninety (90) days of the date
hereof, delivered to Agent, together with evidence of payment of all premiums
therefor, and shall contain an endorsement, in form and substance acceptable to
Agent, showing loss under such insurance policies payable to Agent, for the
benefit of Agent and Lenders. Such endorsement, or an independent instrument
furnished to Agent, shall provide that the insurance company shall give Agent at
least thirty (30) days’ written notice before any such policy of insurance is
altered or canceled and that no act, whether willful or negligent, or default of
such Credit Party or any other Person shall affect the right of Agent to recover
under such policy of insurance in case of loss or damage. In addition, each
Credit Party shall cause to be executed and delivered to Agent an assignment of
proceeds of its business interruption insurance policies. Each Credit Party
hereby directs all insurers under all policies of insurance to pay all proceeds
payable thereunder directly to Agent (provided, however, Borrowers shall be
entitled to exercise any rights under subsection 2(d)(iv)(A) with respect to
using such proceeds to purchase replacement Equipment). Each Credit Party
irrevocably makes, constitutes and appoints Agent (and all officers, employees
or agents designated by Agent) as such Credit Party’s true and lawful attorney
(and agent-in-fact) for the purpose of making, settling and adjusting claims
under such policies of insurance, endorsing the name of such Credit Party on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and making all determinations and decisions with respect
to such policies of insurance; provided, however, that if no Event of Default
shall have occurred and is continuing, Credit Parties may make, settle and
adjust claims involving less than $500,000 in the aggregate without Agent’s
consent.

(ii) Maintain, at its expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of such Credit Party with such companies and in such amounts, with such
deductibles and under policies in such form as shall be satisfactory to Agent
and original (or certified) copies of such policies have been or shall be,
within ninety (90) days after the date hereof, delivered to Agent, together with
evidence of payment of all premiums therefor; each such policy shall contain an
endorsement showing Agent and Lenders as additional insureds thereunder and
providing that the insurance company shall give Agent at least thirty (30) days’
written notice before any such policy shall be altered or canceled.

 

45



--------------------------------------------------------------------------------

If a Credit Party at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
relating thereto, then Agent, without waiving or releasing any obligation or
default by Credit Parties hereunder, may (but shall be under no obligation
to) obtain and maintain such policies of insurance and pay such premiums and
take such other actions with respect thereto as Agent deems advisable upon
notice to such Credit Party. Such insurance, if obtained by Agent, may, but need
not, protect such Credit Party’s interests or pay any claim made by or against
such Credit Party with respect to the Collateral. Such insurance may be more
expensive than the cost of insurance such Credit Party may be able to obtain on
its own and may be cancelled only upon such Credit Party providing evidence that
it has obtained the insurance as required above. All sums disbursed by Agent in
connection with any such actions, including, without limitation, court costs,
expenses, other charges relating thereto and reasonable attorneys’ fees, shall
constitute Loans hereunder, shall be payable on demand by Credit Parties to
Agent and, until paid, shall bear interest at the highest rate then applicable
to Loans hereunder.

(f) Collateral.

Each Credit Party shall keep the Collateral in good condition, repair and order
and shall make all necessary repairs to the Collateral and replacements thereof
so that the operating efficiency and the value thereof shall at all times be
preserved and maintained. Each Credit Party shall permit Agent and Lenders, at
reasonable times and upon the reasonable notice (provided notice is required if
an Event of Default exists or an event that with the passage of time or notice
or both would constitute an Event of Default exists) to examine any of the
Collateral at any time and wherever the Collateral may be located and, each
Credit Party shall, immediately upon request therefor by Agent, deliver to Agent
any and all evidence of ownership of any of the Collateral including, without
limitation, certificates of title and applications of title. Each Credit Party
shall, at the request of Agent, indicate on its records concerning the
Collateral a notation, in form satisfactory to Agent, of the security interest
of Agent hereunder. Except as otherwise expressly permitted under the Post
Closing Letter, Credit Parties will cause each Master Services Agreement
delivered to or retained by Credit Parties to include a conspicuous legend or
stamp stating that all of Credit Parties’ rights to payments and any security
interest arising under the Master Services Agreement have been pledged to Agent
and that notice is thereby given that the grant of any lien with respect to the
Master Services Agreement or the retention of proceeds thereunder violates the
rights of Agent. From time to time upon Agent’s request, Credit Parties shall
provide to Agent true, correct and complete copies of all Master Services
Agreements, together with all amendments thereto.

Credit Parties shall at all times have the right to enter on property where any
Equipment or Inventory is located and to remove such Equipment or Inventory
therefrom without interference from, or imposition of any lien on such Equipment
or Inventory by, any owner, landlord, lessee or other Person with an interest in
such property. No Equipment or Inventory may ever be located outside the control
and jurisdiction of the United States of America. Credit Parties shall ensure
that no Equipment or Inventory ever (a) constitutes a Fixture, or immoveable
property, as the case may be, under the laws of any jurisdiction in which the
Equipment or Inventory may be located, (b) constitutes part of a U.S. Coast
Guard registered “vessel”, as defined under applicable maritime law, (c) becomes
subject to, or is being utilized pursuant to, a

 

46



--------------------------------------------------------------------------------

maritime contract, (d) constitutes a “motor vehicle” under any statute, law,
regulation or rule of any jurisdiction in which the Equipment or the Inventory
is located except for the Equipment or Inventory described on Schedule 11(k)
attached hereto, and (e) is certificated as a “motor vehicle” under the laws of
any jurisdiction except for the Equipment or Inventory described on Schedule
11(k) attached hereto. Credit Parties will use commercially reasonable efforts
to timely enforce and realize upon all rights and remedies it may have from time
to time under applicable law, including all lien rights under Chapter 56 of the
Texas Property Code, as amended and in effect, or other analogous rights under
the laws of the jurisdiction where a Credit Party has provided materials and
services.

Credit Parties agree, upon request of Agent, to take any and all other actions
as Agent may determine to be necessary or appropriate for the attachment,
perfection maintaining of the first priority security interest of, and for the
ability of Agent to enforce, Agent’s security interest in any and all of the
Collateral, including, without limitation, executing, obtaining, delivering,
filing, registering and recording any and all financing statements, continuation
statements, stock powers, instruments and other documents, or causing the
execution, filing, registration, recording or delivery of any and all of the
foregoing, that are necessary or required under law or otherwise or requested by
Agent to be executed, filed, registered, obtained, delivered or recorded to
create, maintain, perfect, preserve, validate or otherwise protect the pledge of
the Collateral to Agent and Agent’s perfected first priority lien on the
Collateral (and Credit Parties irrevocably grant Agent the right, at Agent
option, to file any or all of the foregoing).

(g) Use of Proceeds.

All monies and other property obtained by a Credit Party from Agent and Lenders
pursuant to this Agreement shall be used solely to refinance existing
indebtedness of Credit Parties and amortize associated fees and prepayment
expenses over a five (5) year amortization period, to finance the Target
Acquisitions and to provide working capital for Credit Parties and to support
other business purposes (subject to the continued accuracy of the
representations in subsection 11(o) hereof) of such Credit Party.

(h) Taxes.

Each Credit Party shall file all required tax returns and pay all of its taxes
when due, subject to any extensions granted by the applicable taxing authority,
including, without limitation, taxes imposed by federal, state or municipal
agencies, and shall cause any liens for taxes to be promptly released; provided,
that such Credit Party shall have the right to contest the payment of such taxes
in good faith by appropriate proceedings so long as (i) the amount so contested
is shown on such Credit Party’s financial statements; (ii) the contesting of any
such payment does not give rise to a lien for taxes; (iii) such Credit Party
keeps on deposit with Agent (such deposit to be held without interest) or a
reserve is maintained against such Credit Party’s availability to borrow money
under subsection 2(a), in either case, in an amount of money which, in the sole
judgment of Agent, is sufficient to pay such taxes and any interest or penalties
that may accrue thereon; and (iv) if such Credit Party fails to prosecute such
contest with reasonable diligence, Agent may apply the money so deposited in
payment of such taxes. If a Credit Party fails to pay any such taxes affecting a
Credit Party and in the absence of any such contest by such

 

47



--------------------------------------------------------------------------------

Credit Party, Agent may (but shall be under no obligation to) advance and pay
any sums required to pay any such taxes and/or to secure the release of any lien
therefor, and any sums so advanced by Agent shall constitute Loans hereunder,
shall be payable by such Credit Party to Agent on demand, and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder.

(i) Intellectual Property.

Each Credit Party shall maintain adequate licenses, patents, patent
applications, copyrights, service marks, trademarks, trademark applications,
tradestyles and trade names to continue its business as heretofore conducted by
it or as hereafter conducted by it unless the failure to maintain any of the
foregoing could not reasonably be expected to have a Material Adverse Effect on
such Credit Party.

(j) Checking Accounts and Cash Management Services.

On or before March 30, 2007, each Borrower shall maintain its general
checking/controlled disbursement account with LaSalle Bank. Normal charges shall
be assessed thereon. Although no compensating balance is required, each Borrower
must keep monthly balances in order to merit earnings credits which will cover
LaSalle Bank’s service charges for demand deposit account activities. In
addition, each Borrower shall enter into agreements with LaSalle Bank for
standard cash management services not later than March 30, 2007. Each Borrower
shall be responsible for all normal charges assessed thereon. Other than the
Payroll Account (and with respect to the Payroll Account, Credit Parties agree
that aggregate funds from time to time maintained on deposit therein may never
exceed the amount needed to fund one payroll cycle) and the Raymond James
Account (and with respect to the Raymond James Account, Credit Parties agree
that if funds from time to time maintained on deposit therein ever exceed
$10,000, then not later than the close of the next Business Day, Credit Parties
shall transfer by wire into the Lock Box Account from the Raymond James Account
an amount sufficient to cause the balance of the Raymond James Account not to
exceed $10,000), each Credit Party shall cause Lender to have sole dominion and
control over each deposit account or securities account of a Credit Party. From
time to time upon Agent’s request, Credit Parties shall deliver evidence
acceptable (including, without limitation, account statements) to Agent
confirming compliance with the requirements under this Agreement with respect to
the Raymond James Account and the Payroll Account. With respect to the deposit
accounts to be closed pursuant to the Post Closing Letter, Credit Parties shall
never permit the funds from time to time maintained on deposit in any such
deposit account or in all such deposit accounts to exceed $500,000 per deposit
account or $2,500,000 in the aggregate. From and after the date provided in the
Post Closing Letter, Borrowers shall maintain, or caused to be maintained, in
effect one or more Interest Rate Agreements.

(k) Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control.

As required by federal law and the Agent’s, LaSalle Bank’s and each Lender’s
policies and practices, the Agent, LaSalle Bank and each Lender may need to
obtain, verify and record certain customer identification information and
documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services and each Credit Party

 

48



--------------------------------------------------------------------------------

agrees to provide such information. In addition, and without limiting the
foregoing sentence, each Credit Party shall (a) ensure, and cause each
Subsidiary to ensure, that no Person who owns a controlling interest in or
otherwise controls any Credit Party or any Subsidiary is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

13. Negative Covenants.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Credit Parties obtain Requisite Lenders prior written
consent waiving or modifying any of Credit Parties’ covenants hereunder in any
specific instance, each Credit Party agrees as follows:

(a) Guaranties.

No Credit Party shall assume, guarantee or endorse, or otherwise become liable
in connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business, except pursuant to the Loans, the Subordinated Loan
Documents (as in effect on the date hereof) and the indebtedness described on
Schedule 11(n) attached hereto and except with respect to other unsecured
obligations not exceeding $500,000 at any time in the aggregate.

(b) Indebtedness.

No Credit Party shall create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Loans, except that a Credit Party may (i) borrow money from a Person other
than Agent and Lenders on an unsecured and subordinated basis if a subordination
agreement in favor of Agent and Lenders and in form and substance satisfactory
to Agent (in its sole discretion) is executed and delivered to Agent relative
thereto; (ii) maintain its present indebtedness listed on Schedule 11(n) hereto
so long as if such indebtedness is presently unsecured or subordinated to the
Loans, such indebtedness remains unsecured or subordinated to the Loans;
(iii) incur unsecured indebtedness to trade creditors in the ordinary course of
business; (iv) incur purchase money indebtedness or capitalized lease
obligations in connection with Capital Expenditures permitted pursuant to
subsection 14(c) hereof; (v) incur operating lease obligations requiring
payments not to exceed $3,000,000 in the aggregate during any Fiscal Year of
Credit Parties; and (vi) borrow money pursuant to the Subordinated Loan
Documents (as in effect on the date hereof) so long as the Subordination
Agreements remain in effect.

 

49



--------------------------------------------------------------------------------

(c) Liens.

No Credit Party shall grant or permit to exist (voluntarily or
involuntarily) any lien, claim, security interest or other encumbrance
whatsoever on any of its assets, other than Permitted Liens.

(d) Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.

No Credit Party shall (i) enter into any merger or consolidation pursuant to a
Permitted Acquisition so long as the Credit Party is the surviving entity;
(ii) change its state of organization or enter into any transaction which has
the effect of changing its state of organization; (iii) sell, lease or otherwise
dispose of any of its assets other than in the ordinary course of business;
(iv) purchase the stock, other equity interests or all or a material portion of
the assets of any Person or division of such Person other than pursuant to a
Permitted Acquisition or a Target Acquisition; or (v) enter into any other
transaction outside the ordinary course of such Credit Party’s business,
including, without limitation, any purchase, redemption or retirement of any
shares of any class of its stock or any other equity interest, and any issuance
of any shares of, or warrants or other rights to receive or purchase any shares
of, any class of its stock or any other equity interest. No Credit Party will,
and each Credit Party will not permit any other Credit Party, to transfer any
assets of a Credit Party to an Inactive Subsidiary. No Credit Party shall enter
into any joint ventures or partnerships with any other Person other than
pursuant to a Permitted Acquisition, and no Credit Party shall form any
Subsidiary after the date hereof unless (i) such Subsidiary is organized under
the laws of a State of the United States of America, (ii) such Subsidiary
executes a joinder and assumption agreement as a Credit Party and becomes a
party to this Agreement and Other Agreements as Agent shall determine in its
Permitted Discretion, (iii) the equity interests of such Subsidiary are pledged
to Agent, for its benefit and the benefit of the Lenders, (iv) Agent receives
such documents and information as Agent deems necessary or desirable in its
Permitted Discretion to evidence the validity and enforceability of this
Agreement and the Other Agreements against such Person and the perfection of the
liens and security interests in favor of Agent, for itself and for the benefit
of the Lenders, on the assets of such Credit Party, and (v) such Subsidiary has
been formed pursuant to a Permitted Acquisition.

(e) Dividends and Distributions; Other Payments.

No Credit Party shall declare or pay any dividend or other distribution (whether
in cash or in kind) on any class of its stock (if such Credit Party is a
corporation) or on account of any equity interest in such Credit Party (if such
Credit Party is a partnership, limited liability company or other type of
entity) other than the declaration by OMNI of a dividend from time to time with
respect to its issued and outstanding preferred equity shares that is payable
through the issuance and distribution of additional equity shares in OMNI and
not in cash. No Credit Party may make any payment on the Subordinated Loan
irrespective of the obligation of Credit Parties under the Subordinated Loan
Documents, provided that (A) with respect to the payment of regularly scheduled
interest payments due on the Subordinated Loans, if no Default or Event of
Default shall have occurred and remain outstanding on the date of the making of
such payment, or would be created thereby, then Credit Parties may make
regularly scheduled payments of

 

50



--------------------------------------------------------------------------------

interest on the Subordinated Loans expressly permitted under the Subordination
Agreements and (B) with respect to the payment of regularly scheduled principal
payments due on the Subordinated Loans, if (i) no Default or Event of Default
shall have occurred and remain outstanding on the date of the making of such
payment, or would be created thereby, (ii) even giving effect to such payment,
Borrowers would have had Excess Availability of not less than $5,000,000 for
each calendar day during the thirty-day period ending on the date the payment
would be made, (iii) after giving effect to each proposed payment as though made
during the most recently ended measurement period under Section 14 hereof,
Borrowers would be in pro forma compliance with the financial covenants set
forth in Section 14 hereof as of such measurement period, and (iv) no payment
may be made before March 31, 2007, then Credit Parties may make regularly
scheduled payments of principal (but not prepayments) on the Subordinated Loans
that are expressly permitted under the applicable Subordination Agreement.

(f) Investments; Loans.

No Credit Party shall purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than pursuant
to a Permitted Acquisition or a Target Acquisition, direct obligations of the
United States, obligations insured by the Federal Deposit Insurance Corporation
and obligations unconditionally guaranteed by the United States; nor shall a
Credit Party lend or otherwise advance funds to any Person except for advances
made to employees, officers and directors for travel and other expenses arising
in the ordinary course of business and loans to employees not exceeding Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate outstanding for all
Persons at any one time.

(g) Fundamental Changes, Line of Business.

No Credit Party shall amend its organizational documents or change its Fiscal
Year or enter into a new line of business materially different from such Credit
Party’s current business unless (i) such actions would not have a Material
Adverse Effect on such Credit Party; (ii) such actions would not affect the
obligations of such Credit Party to Agent or Lenders; (iii) such actions would
not affect the interpretation of any of the terms of this Agreement or the Other
Agreements; (iv) such actions would not affect Agent’s liens or security
interests in the equity interests of any Credit Party or cause such equity
interests (unless the affected Credit Party is a currently formed as a
corporation and the certificates evidencing the equity interests in such
corporate Credit Party have been delivered to Agent with appropriate transfer
powers) to be classified as “securities” under Article 8 of the Uniform
Commercial Code; and (v) Agent has received ten (10) days prior written notice
of such amendment or change. No Inactive Subsidiary may commence business
operations, incur or be liable for any indebtedness or other liabilities or own
or acquire assets, in each case, without Agent’s express, prior and written
consent.

(h) Equipment and Inventory.

No Credit Party shall (i) permit any Equipment or Inventory to become a Fixture
to real property unless such real property is owned by such Credit Party and is
unencumbered, or if such real property is leased, is subject to a landlord’s
agreement in favor of Agent on terms acceptable to Agent unless otherwise
expressly provided under the Post Closing Letter or unless

 

51



--------------------------------------------------------------------------------

the value of the Collateral at all locations that Agent has not received a
landlord’s agreement for does not exceed $200,000 in the aggregate (provided
that Credit Parties shall have first provided (and thereafter, shall provide as
Agent may request from time to time) such information verifying the aggregate
value of Collateral at a Credit Party’s leased location as is satisfactory to
Agent), or (ii) permit any Equipment or Inventory to become an accession to any
other personal property unless such personal property is subject to a first
priority lien in favor of Agent.

(i) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, no Credit Party shall conduct, permit or suffer to be
conducted, transactions with Affiliates other than transactions for the purchase
or sale of Inventory or services in the ordinary course of business pursuant to
terms that are no less favorable to such Credit Party than the terms upon which
such transactions would have been made had they been made to or with a Person
that is not an Affiliate and that satisfy the other terms and provisions of this
Agreement; provided, however, no Credit Party may conduct, permit or suffer to
be conducted transactions with any Inactive Subsidiary.

(j) Settling of Accounts.

Each Credit Party shall not settle or adjust any Account identified by such
Credit Party as an Eligible Account or with respect to which the Account Debtor
is an Affiliate without the consent of Agent, provided, that following the
occurrence and during the continuance of an Event of Default, such Credit Party
shall not settle or adjust any other Account over $100,000 without the consent
of Agent.

14. Financial Covenants.

Each Borrower shall maintain and keep in full force and effect each of the
financial covenants set forth below:

(a) Leverage.

Borrowers shall not permit the Leverage Ratio to exceed 2.75.

(b) Fixed Charge Coverage.

Borrowers shall not permit the Fixed Charge Coverage Ratio calculated for each
twelve (12) month period ending on March 31st, June 30th, September 30th or
December 31st of each Fiscal Year (commencing with December 31, 2006) to be less
than 1.25 to 1.0.

(c) Capital Expenditure Limitations.

Borrowers and their Subsidiaries shall not make any Capital Expenditures, other
than Capital Expenditures made in connection with a Permitted Acquisition or a
Target Acquisition, if, after giving effect to such Capital Expenditures, the
aggregate cost of all Capital Expenditures would exceed Eight Million Dollars
($8,000,000) during that portion of the 2007 Fiscal Year and thereafter, Six
Million Dollars ($6,000,000) during any Fiscal Year.

 

52



--------------------------------------------------------------------------------

15. Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Credit Parties hereunder:

(a) Payment.

The failure of any Credit Party to pay when due, declared due, or demanded by
Agent, at the request of the Requisite Lenders, any of the Liabilities.

(b) Breach of this Agreement and the Other Agreements.

The failure of any Credit Party to perform, keep or observe any other covenants,
conditions, promises, agreements or obligations of such Credit Party (not
covered elsewhere under this Section 15) under this Agreement or any of the
Other Agreements; provided that any such failure by a Credit Party under
subsection 12(c) or 12(i) of this Agreement shall not constitute an Event of
Default hereunder until the thirtieth (30th) day following the occurrence
thereof.

(c) Breaches of Other Obligations.

The failure of any Credit Party to perform, keep or observe (after expiration of
any applicable notice and cure period) any of the covenants, conditions,
promises, agreements or obligations of such Credit Party (i) under any other
agreement with any Person if such failure might have a Material Adverse Effect
on such Credit Party or (ii) under the Subordinated Loan Documents, or any
Subordinated Loan shall be become due and payable in full before its stated,
final maturity date.

(d) Breach of Representations and Warranties.

The making or furnishing by any Credit Party, Agent or any Lender of any
representation, warranty, certificate, schedule, report or other communication
within or in connection with this Agreement or the Other Agreements or in
connection with any other agreement between such Credit Party and Agent or any
Lender, which is untrue or misleading in any material respect with respect to
the representations or warranties made under a subsection not already modified
by a materiality qualifier as to its entirety or any portion thereof or in all
other cases, in any respect.

(e) Loss of Collateral.

The loss, theft, damage or destruction of any of the Collateral, with respect to
Collateral that has been insured in accordance with the provisions of this
Agreement, in an amount in excess of $10,000,000 and, with respect to all other
Collateral, in an amount in excess of $500,000, in each case, the aggregate for
all such events during any year of the Original Term

 

53



--------------------------------------------------------------------------------

or any Renewal Term as determined by Lender in its sole discretion determined in
good faith, or (except as permitted hereby) sale, lease or furnishing under a
contract of service of, any of the Collateral. The loss or suspension of any
license or qualification of a Credit Party concerning a Credit Party’s ability
to handle, use or store explosive devices.

(f) Levy, Seizure or Attachment.

The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.

(g) Bankruptcy or Similar Proceedings.

The commencement of any proceedings in bankruptcy by or against any Credit Party
or for the liquidation or reorganization of any Credit Party, or alleging that
such Credit Party is insolvent or unable to pay its debts as they mature, or for
the readjustment or arrangement of any Credit Party’s debts, whether under the
Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Credit Party;
provided, however, that if such commencement of proceedings against such Credit
Party is involuntary, such action shall not constitute an Event of Default
unless such proceedings are not dismissed within thirty (30) days after the
commencement of such proceedings, though Agent and Lenders shall have no
obligation to make Loans to or issue, or cause to be issued, Letters of Credit
on behalf of any Borrower during such thirty (30) day period or, if earlier,
until such proceedings are dismissed.

(h) Appointment of Receiver.

The appointment of a receiver or trustee for any Credit Party, for any of the
Collateral or for any substantial part of any Credit Party’s assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, or the merger or consolidation, of any Credit Party which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against such Credit Party is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within thirty
(30) days after the commencement of such proceedings, though Agent and Lenders
shall have no obligation to make Loans to or issue, or cause to be issued
Letters of Credit on behalf of any Borrower during such thirty (30) day period,
or, if earlier, until such appointment is revoked or such proceedings are
dismissed.

(i) Judgment.

The entry of any judgments or orders aggregating against any Credit Party to the
extent that aggregate claims under such judgments or orders that insurance
proceeds would not be available for the satisfaction of exceed $625,000 that
remains unsatisfied or undischarged and in effect for thirty (30) days after
such entry without a stay of enforcement or execution.

 

54



--------------------------------------------------------------------------------

(j) Death or Dissolution of Credit Party.

The death of any Credit Party who is a natural Person, or of any general partner
who is a natural Person of any Credit Party which is a partnership, or any
member who is a natural Person of any Credit Party which is a limited liability
company or the dissolution of any Credit Party which is a partnership, limited
liability company, corporation or other entity.

(k) Default or Revocation of Guaranty.

The occurrence of an event of default, after the passage of any applicable grace
periods, under, or the revocation or termination of, any agreement, instrument
or document executed and delivered by any Credit Party to Agent or any Lender
pursuant to which such Credit Party has guaranteed to Agent and Lenders the
payment of all or any of the Liabilities or has granted Agent a security
interest in or lien upon some or all of such Credit Party’s real and/or personal
property to secure the payment of all or any of the Liabilities.

(l) Criminal Proceedings.

The institution in any court of a criminal proceeding against any Credit Party,
or the indictment of any Credit Party for any crime.

(m) Change of Control.

Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) that is not a holder of any capital stock of
OMNI on the date hereof becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than fifty percent
(50%) of the voting power of all classes of capital stock of OMNI; or the
failure of OMNI to own and have voting control of one hundred percent (100%) of
the issued and outstanding voting equity interests of each Subsidiary Credit
Party on a fully diluted basis.

(n) Material Adverse Change.

Any material adverse change in the Collateral, business, property, assets,
prospects, operations or condition, financial or otherwise of any Credit Party,
as determined by Requisite Lenders in their Permitted Discretion or the
occurrence of any event which, in Requisite Lenders’ Permitted Discretion, could
have a Material Adverse Effect.

(o) Variance of Fiscal Year 2006 Financial Statements.

The audited annual financial statements of Credit Parties for Fiscal Year 2006
reflect any material adverse change with respect to any particular item or on
the whole from the results or the corresponding item reflected in the draft copy
of the annual financial statements of Credit Parties for Fiscal Year 2006 last
reviewed and approved by Agent before the date hereof.

 

55



--------------------------------------------------------------------------------

16. Remedies Upon an Event of Default.

(a) Upon the occurrence of an Event of Default described in subsection 15(g)
hereof, all of the Liabilities shall immediately and automatically become due
and payable, without notice of any kind. Upon the occurrence of any other Event
of Default, all Liabilities may, at the option of Requisite Lenders, and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

(b) Upon the occurrence of an Event of Default, Agent may exercise from time to
time any rights and remedies available to it under the Uniform Commercial Code
and any other applicable law in addition to, and not in lieu of, any rights and
remedies expressly granted in this Agreement or in any of the Other Agreements
and all of Agent’s rights and remedies shall be cumulative and non-exclusive to
the extent permitted by law. In particular, but not by way of limitation of the
foregoing, Agent may, without notice, demand or legal process of any kind, take
possession of any or all of the Collateral (in addition to Collateral of which
it already has possession), wherever it may be found, and for that purpose may
pursue the same wherever it may be found, and may enter onto any of Credit
Parties’ premises where any of the Collateral may be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of, and Agent shall have the right to store the
same at any of Credit Parties’ premises without cost to Agent or Lenders. At
Agent’s request, Credit Parties shall, at Credit Parties’ expense, assemble the
Collateral and make it available to Agent at one or more places to be designated
by Agent and reasonably convenient to Agent and such Credit Parties. Each Credit
Party recognizes that if such Credit Party fails to perform, observe or
discharge any of its Liabilities under this Agreement or the Other Agreements,
no remedy at law will provide adequate relief to Agent and Lenders, and agrees
that Agent and Lenders shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages. Any
notification of intended disposition of any of the Collateral required by law
will be deemed to be a reasonable authenticated notification of disposition if
given at least ten (10) days prior to such disposition and such notice shall
(i) describe Agent and the applicable Credit Parties, (ii) describe the
Collateral that is the subject of the intended disposition, (iii) state the
method of the intended disposition, (iv) state that the applicable Credit Party
is entitled to an accounting of the Liabilities and state the charge, if any,
for an accounting and (v) state the time and place of any public disposition or
the time after which any private sale is to be made. Agent and Lenders may
disclaim any warranties that might arise in connection with the sale, lease or
other disposition of the Collateral and has no obligation to provide any
warranties at such time. Any Proceeds of any disposition by Agent of any of the
Collateral may be applied by Agent to the payment of expenses in connection with
the Collateral, including, without limitation, legal expenses and reasonable
attorneys’ fees, and any balance of such Proceeds may be applied by Agent toward
the payment of such of the Liabilities, and in such order of application, as
Agent may from time to time elect, but with respect to that portion of the
Liabilities arising pursuant to an Interest Rate Agreement secured by this
Agreement (collectively, the “Secured Hedge Liabilities”), the Proceeds shall be
first applied toward payment of all Liabilities (other than the Secured Hedge
Liabilities) before being applied toward payment of the Secured Hedge
Liabilities.

 

56



--------------------------------------------------------------------------------

17. Conditions Precedent.

The obligation of Agent and Lenders to fund the Term Loans, to fund the initial
Revolving Loan, and to issue or cause to be issued the initial Letter of Credit,
is subject to the satisfaction or waiver on or before the date hereof of the
following conditions precedent:

(a) Agent shall have received each of the agreements, opinions, reports,
approvals, consents, certificates and other documents set forth on the closing
document list prepared in connection with this Agreement (the “Closing Document
List”) in each case in form and substance satisfactory to Lender;

(b) Since September 30, 2006, no event shall have occurred which has had or
could reasonably be expected to have a Material Adverse Effect on any Credit
Party, as determined by Agent or Requisite Lenders in their sole discretion,
determined in good faith;

(c) Agent shall have received payment in full of all fees and expenses payable
to it by Borrowers or any other Person in connection herewith, on or before
disbursement of the initial Loans hereunder;

(d) Agent shall have determined that immediately after giving effect to (A) the
making of the initial Loans, including without limitation the Term Loans and the
Revolving Loans, if any, requested to be made on the date hereof, (B) the
issuance of the initial Letter of Credit, if any, requested to be made on such
date, (C) the payment of all fees due upon such date and (D) the payment or
reimbursement by Borrowers of Agent for all closing costs and expenses incurred
in connection with the transactions contemplated hereby, Borrowers have Excess
Availability of not less than Five Million Dollars ($5,000,000); and

(e) The Credit Parties shall have executed and delivered to Agent all such other
documents, instruments and agreements which Agent determines are reasonably
necessary to consummate the transactions contemplated hereby.

18. Settlements, Distributions and Apportionment of Payments.

On a weekly basis (or more frequently if requested by Agent (a “Settlement
Date”), Agent shall provide each Lender with a statement of the outstanding
balance of the Liabilities as of the end of the Business Day immediately
preceding the Settlement Date (the “Pre-Settlement Determination Date”) and the
current balance of the Loans funded by each Lender (whether made directly by
such Lender to Borrowers or constituting a settlement by such Lender of a
previous Disproportionate Advance made by Agent on behalf of such Lender to
Borrowers). If such statement discloses that such Lender’s current balance of
the Loans as of the Pre-Settlement Determination Date exceeds such Lender’s Pro
Rata Share of the Liabilities outstanding as of the Pre-Settlement Determination
Date, then Agent shall, on the Settlement Date, transfer, by wire transfer, the
net amount due to such Lender in accordance with such Lender’s instructions, and
if such statement discloses that such Lender’s current balance of the Loans as
of the Pre-Settlement Determination Date is less than such Lender’s Pro Rata
Share of the Liabilities outstanding as of the Pre-Settlement Determination
Date, then such Lender shall, on the Settlement Date, transfer,

 

57



--------------------------------------------------------------------------------

by wire transfer the net amount due to Agent in accordance with Agent’s
instructions. In addition, payments actually received by Agent with respect to
the following items shall be distributed by Agent to Lenders as follows:

(a) Within one (1) Business Day of receipt thereof by Agent, payments to be
applied to interest on the Loans shall be paid to each Lender in proportion to
its Pro Rata Share, subject to any adjustments for any Disproportionate Advances
as provided in subsection 2(a), so that Agent shall receive interest on the
Disproportionate Advances and each Lender shall only receive interest on the
amount of funds actually advanced by such Lender;

(b) Within one (1) Business Day of receipt thereof by Agent, payments to be
applied to the Letter of Credit fee set as provided in subsection 3(a) hereof
shall be paid to each Lender in proportion to its Pro Rata Share;

(c) Within one (1) Business Day of receipt thereof by Agent, payments to be
applied to the unused line fee set forth in subsection 4(c)(ii) hereof shall be
paid to each Lender in proportion to its Pro Rata Share; and

(d) Within one (1) Business Day of receipt thereof by Agent, payments to be
applied to the prepayment fee set forth in Section 10 hereof shall be paid to
each Lender in proportion to its Pro Rata Share.

Notwithstanding the foregoing provisions of this Section 18, Agent shall not be
obligated to transfer to any Defaulting Lender any payment made by Borrowers to
Agent, nor shall such Defaulting Lender be entitled to share any interest, fees
or other payment hereunder, until payment is made by such Defaulting Lender to
Agent as required in this Agreement.

19. Joint and Several Liability.

(a) Notwithstanding anything to the contrary contained herein (subject to the
operation of subsection 19(b) hereof), all Liabilities of each Credit Party
hereunder shall be joint and several obligations of Credit Parties.

(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the Liabilities of Credit Parties
and the liens and security interests granted by Credit Parties to secure the
Liabilities, not constitute a “Fraudulent Conveyance” (as defined below).
Consequently, Agent, Lenders and Credit Parties agree that if the Liabilities of
a Credit Party, or any liens or security interests granted by such Credit Party
securing the Liabilities would, but for the application of this sentence,
constitute a Fraudulent Conveyance, the Liabilities of such Credit Party and the
liens and security interests securing such Liabilities shall be valid and
enforceable only to the maximum extent that would not cause such Liabilities or
such lien or security interest to constitute a Fraudulent Conveyance, and the
Liabilities of such Credit Party and this Agreement shall automatically be
deemed to have been amended accordingly. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the United States Code (11 U.S.C. § 101, et seq.), as amended (the
“Bankruptcy Code”) or a fraudulent conveyance or fraudulent transfer under the
applicable provisions of any fraudulent conveyance or fraudulent transfer law or
similar law of any state, nation or other governmental unit, as in effect from
time to time.

 

58



--------------------------------------------------------------------------------

(c) Each Credit Party assumes responsibility for keeping itself informed of the
financial condition of the each other Credit Party, and any and all endorsers
and/or guarantors of any instrument or document evidencing all or any part of
such other Credit Party’s Liabilities and of all other circumstances bearing
upon the risk of nonpayment by such other Credit Parties of their Liabilities
and each Credit Party agrees that none of Agent or any Lender shall have any
duty to advise such Credit Party of information known to Agent or any Lender
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Agent or any
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Credit Party, Agent or such Lender, as
applicable, shall not be under any obligation to update any such information or
to provide any such information to such Credit Party on any subsequent occasion.

(d) Agent and the Lenders are hereby authorized, without notice or demand and
without affecting the liability of a Credit Party hereunder, to, at any time and
from time to time, (i) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to a Credit Party’s Liabilities or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument now or hereafter executed by a Credit Party
and delivered to Agent or the Lenders; (ii) accept partial payments on a Credit
Party’s Liabilities; (iii) take and hold security or collateral for the payment
of a Credit Party’s Liabilities hereunder or for the payment of any guaranties
of a Credit Party’s Liabilities or other liabilities of a Credit Party and
exchange, enforce, waive and release any such security or collateral; (iv) apply
such security or collateral and direct the order or manner of sale thereof as
Agent, in its sole discretion, may determine; and (v) settle, release,
compromise, collect or otherwise liquidate a Credit Party’s Liabilities and any
security or collateral therefor in any manner, without affecting or impairing
the obligations of the other Credit Parties. Agent shall have the exclusive
right to determine the time and manner of application of any payments or
credits, whether received from a Credit Party or any other source, and such
determination shall be binding on such Credit Parties. All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of a
Credit Party’s Liabilities as Agent shall determine in its sole discretion
without affecting the validity or enforceability of the Liabilities of the other
Credit Parties.

(e) Each Credit Party hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect a Credit Party’s Liabilities from any Credit Party or any
guarantor or other action to enforce the same; (ii) the waiver or consent by
Agent or any Lender with respect to any provision of any instrument evidencing
Credit Parties’ Liabilities, or any part thereof, or any other agreement
heretofore, now or hereafter executed by a Credit Party and delivered to Agent
or any Lender; (iii) failure by Agent or any Lender to take any steps to perfect
and maintain its security interest in, or to preserve its rights to, any
security or collateral for Credit Parties’ Liabilities; (iv) the institution of
any proceeding under the Bankruptcy Code, or any similar proceeding, by or
against a Credit Party or Agent’s or any Lender’s election in any such
proceeding of the application of Section 1111(b)(2) of the Bankruptcy Code;
(v) any borrowing or grant of a

 

59



--------------------------------------------------------------------------------

security interest by any Credit Party as debtor-in-possession, under Section 364
of the Bankruptcy Code; (vi) the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of Agent’s or any Lender’s claim(s) for
repayment of any of Credit Parties’ Liabilities; or (vii) any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor.

(f) No payment made by or for the account of a Credit Party including, without
limitations, (i) a payment made by such Credit Party on behalf of another Credit
Party’s Liabilities or (ii) a payment made by any other person under any
guaranty, shall entitle such Credit Party, by subrogation or otherwise, to any
payment from such other Credit Party or from or out of such other Credit Party’s
property, and such Credit Party shall not exercise any right or remedy against
such other Credit Party or any property of such other Credit Party by reason of
any performance of such Credit Party of its joint and several obligations
hereunder.

20. Agent.

(a) Appointment of Agent.

(i) Each Lender hereby designates LaSalle as Agent to act as herein specified.
Each Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and the notes and any other
instruments and agreements referred to herein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Except as otherwise provided herein, Agent shall
hold all Collateral and all payments of principal, interest, fees, charges and
expenses received pursuant to this Agreement or any of the Other Agreements for
the benefit of Lenders. Agent may perform any of its duties hereunder by or
through its agents or employees.

(ii) The provisions of this Section 20 are solely for the benefit of Agent and
Lenders, and Credit Parties shall not have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party.

(b) Nature of Duties of Agent.

Agent shall not have duties, obligations or responsibilities except those
expressly set forth in this Agreement and the Other Agreements. Neither Agent
nor any of its officers, directors, employees or agents shall be liable for any
action taken or omitted by it as such hereunder or in connection herewith,
unless caused by its or their gross negligence or willful misconduct. The duties
of Agent shall be mechanical and administrative in nature; Agent shall not have
by reason of this Agreement or the Other Agreements a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or the Other Agreements,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the Other Agreements
except as expressly set forth herein.

 

60



--------------------------------------------------------------------------------

(c) Lack of Reliance on Agent.

(i) Independently and without reliance upon Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (A) its own independent
investigation of the financial or other condition and affairs of Agent, each
Credit Party and any other Lender in connection with the taking or not taking of
any action in connection herewith and (B) its own appraisal of the
creditworthiness of Agent, each Credit Party and any other Lender, and, except
as expressly provided in this Agreement, Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter.

(ii) Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement or the Other Agreements or any notes
or the financial or other condition of any Credit Party. Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or the Other
Agreements, or the financial condition of any Credit Party, or the existence or
possible existence of any Event of Default.

(d) Certain Rights of Agent.

Agent shall have the right to request instructions from Requisite Lenders or all
Lenders, as applicable, pursuant to this Agreement, by notice to each Lender. If
Agent shall request instructions from Requisite Lenders or all Lenders, as
applicable, with respect to any act or action (including the failure to act) in
connection with this Agreement, Agent shall be entitled to refrain from such act
or taking such action unless and until Agent shall have received instructions
from Requisite Lenders or all Lenders, as applicable, and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder in accordance with
the instructions of Requisite Lenders or all Lenders, as applicable.

(e) Reliance by Agent.

Agent shall be under no duty to examine, inquire into, or pass upon the
validity, effectiveness or genuineness of this Agreement, any of the Other
Agreements or any instrument, document or communication furnished pursuant
hereto or thereto or in connection herewith or therewith. Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram,

 

61



--------------------------------------------------------------------------------

radiogram, order, electronic mail or other documentary, teletransmission or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person. Agent may consult with legal counsel
(including counsel for any Credit Party with respect to matters concerning any
Credit Party), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

(f) Indemnification of Agent.

To the extent Agent is not promptly reimbursed and indemnified by Credit
Parties, each Lender will reimburse and indemnify Agent, in proportion to its
Pro Rata Share, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, in any way relating to or arising out of this
Agreement; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. If any indemnity furnished to Agent for any purpose shall,
in the opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnities and cease to do, or not commence, the acts to be
indemnified against, even if so directed by Requisite Lenders or all Lenders, as
applicable, until such additional indemnification is provided. The obligations
of Lenders under this subsection 20(f) shall survive the payment in full of the
Liabilities and the termination of this Agreement.

(g) Agent in its Individual Capacity.

With respect to the Loans made by it pursuant hereto, Agent shall have the same
rights and powers hereunder as any other Lender or holder of a note or
participation interest and may exercise the same as though it was not performing
the duties specified herein; and the terms “Lenders,” “Requisite Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity. Agent may accept deposits from, lend money to,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisor or other business with Credit Parties or any Affiliate of
Credit Parties as if it were not performing the duties specified herein, and may
accept fees and other consideration from Credit Parties for services in
connection with this Agreement and otherwise without having to account for the
same to Lenders, to the extent such activities are not in contravention of the
terms of this Agreement.

(h) Holders of Notes.

Agent may deem and treat the payee of any promissory note as the owner thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof shall have been filed with Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any promissory note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such promissory
note or of any promissory note or notes issued in exchange therefor.

 

62



--------------------------------------------------------------------------------

(i) Successor Agent.

(i) Agent may, upon five (5) Business Days’ notice to Lenders and Credit
Parties, resign at any time (effective upon the appointment of a successor Agent
pursuant to the provisions of this subsection 20(i)) by giving written notice
thereof to Lenders and Credit Parties. Upon any such resignation, Requisite
Lenders shall have the right, upon five (5) days’ notice, to appoint a successor
Agent. Lenders will inform OMNI about the identity of any successor Agent and
permit OMNI to comment on such Person, but notwithstanding the preceding
sentence, OMNI shall not have a right to approve or consent to the identity of
any such Person in any event (including any circumstance in which OMNI comments
include a request that Lenders consider other Persons as the successor Agent)
and no Lender shall have any liability or obligation to any Credit Party in
connection with any comments so provided. If no successor Agent shall have been
so appointed by Requisite Lenders and accepted such appointment, within thirty
(30) days after the retiring Agent’s giving of notice of resignation, then, upon
five (5) days’ notice, the retiring Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States of America or of any State
thereof, or any affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, having a combined capital
and surplus of at least Fifty Million and No/100 Dollars ($50,000,000.00).

(ii) Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 20 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement.

(j) Collateral Matters.

(i) Each Lender authorizes and directs Agent to enter into the Other Agreements
for the benefit of Lenders. Each Lender hereby agrees that, except as otherwise
set forth herein, any action taken by Requisite Lenders in accordance with the
provisions of this Agreement or the Other Agreements, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or Other Agreements which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to this Agreement and the Other Agreements.

(ii) Agent will not, without the verbal consent of all Lenders, which consent
shall (a) be confirmed promptly thereafter in writing and (b) not be
unreasonably

 

63



--------------------------------------------------------------------------------

withheld or delayed, execute any release of Agent’s security interest in any
Collateral except for releases relating to dispositions of Collateral
(x) permitted by this Agreement and (y) in connection with the repayment in full
of all of the Liabilities by Credit Parties and the termination of all
obligations of Agent and Lenders under this Agreement and the Other Agreements;
provided, that with the consent of Requisite Lenders, Agent may release its
liens on Collateral having a book value not greater than ten percent (10%) of
the total book value of all Collateral, as determined by Agent, either in a
single transaction or series of related transactions, not to exceed twenty
percent (20%) of the book value of all Collateral in any Fiscal Year. Agent
shall not be required to execute any such release on terms which, in Agent’s
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such liens without recourse or warranty.
In the event of any sale or transfer of any of the Collateral, Agent shall be
authorized to deduct all of the expenses reasonably incurred by Agent from the
proceeds of any such sale or transfer.

(iii) Lenders hereby agree that the lien granted to Agent in any property sold
or disposed of in accordance with the provisions of the Agreement shall be
automatically released; provided, however that Agent’s lien shall attach to and
continue for the benefit of Agent and Lenders in the proceeds and products of
such property arising from any such sale or disposition.

(iv) To the extent, pursuant to the provisions of this subsection 20(j), Agent’s
execution of a release is required to release its lien upon any sale and
transfer of Collateral which is consented to in writing by Requisite Lenders or
all Lenders, as applicable, and upon at least five (5) business days’ prior
written request by Credit Parties, Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the liens granted to Agent for the benefit of Lenders herein or
pursuant hereto upon the Collateral that was sold or transferred.

(v) Agent shall not have any obligation whatsoever to Lenders or to any other
Person to assure that the Collateral exists or is owned by Credit Parties or any
other Credit Party or is cared for, protected or insured or that the liens
granted to Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Agent in this Section 20 or in
any of the Other Agreements, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, Agent may act in
any manner it may deem appropriate, in its sole discretion, given Agent’s own
interest in the Collateral as one of Lenders and that Agent shall have no duty
or liability whatsoever to Lenders, except for its gross negligence or willful
misconduct.

(vi) In the event that any Lender receives any Proceeds of any Collateral by
setoff, exercise of any banker’s lien or otherwise, in an amount in excess of
such Lender’s Pro Rata Share of such Proceeds, such Lender shall purchase for
cash (and

 

64



--------------------------------------------------------------------------------

other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Liabilities as would be necessary to cause all Lenders to share the
amount so set off or otherwise received with each other Lender in accordance
with their respective Pro Rata Shares. No Lender shall exercise any right of set
off or banker’s lien without the prior written consent of Agent.

(k) Actions with Respect to Defaults.

In addition to Agent’s right to take actions on its own accord as permitted
under this Agreement, Agent shall take such action with respect to an Event of
Default as shall be directed by Requisite Lenders or all Lenders, as applicable,
under this Agreement; provided, that until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable and in the best interests of Lenders. No Lender shall have
any right individually to enforce or seek to enforce this Agreement or any Other
Agreement or to realize upon any Collateral, unless instructed to do so by
Agent.

(l) Delivery of Information.

Agent shall not be required to deliver to any Lender originals or copies of any
documents, instruments, notices, communications or other information received by
Agent from any Credit Party or any other Credit Party, Requisite Lenders, any
Lender or any other Person under or in connection with this Agreement or any
Other Agreement except (i) as specifically provided in this Agreement or any
Other Agreement and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of Agent at the time of
receipt of such request and then only in accordance with such specific request.

(m) Demand.

Subject to the terms of this Agreement, Agent shall make demand for repayment by
Credit Parties of all Liabilities owing by Credit Parties hereunder, during the
occurrence of an Event of Default, upon the written request of Requisite
Lenders. Agent shall make such demand in such manner as it deems appropriate, in
its sole discretion, to effectuate the request of the Requisite Lenders. Nothing
contained herein shall limit the discretion of Agent to make or not make Loans,
take reserves, to deem certain Accounts and Inventory ineligible, or to exercise
any other discretion granted to Agent in this Agreement.

(n) Notice of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or any event which, with passage of time or giving of notice,
could become an Event of Default, except with respect to Events of Default
arising as a result of Credit Parties’ failure to pay principal, interest or
fees required to be paid to Agent for the benefit of Lenders, unless Agent shall
have received written notice from a Lender or Credit Parties describing such
Event of Default or event which, with the passage of time or giving of notice,
could become an

 

65



--------------------------------------------------------------------------------

Event of Default, and which identifies such event as a “notice of default”. Upon
receipt of any such notice or Agent becoming aware of Credit Parties’ failure to
pay principal, interest or fees required to be paid to Agent for the benefit of
Lenders, Agent will notify each Lender of such receipt or event.

21. Assignability.

(a) No Credit Party shall have the right to assign this Agreement or any
interest therein except with the prior written consent of Agent and all Lenders.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of,
any of its branch offices or the office of an Affiliate of such Lender except to
the extent such transfer would result in increased costs to Borrowers.

(c) Each Lender may, with the consent of Agent, which consent shall not be
unreasonably withheld, but without the consent of any other Lender or Borrowers,
assign to one or more banks or other financial institutions all or a portion of
its rights and obligations under this Agreement and the Other Agreements;
provided, that (i) for each such assignment, the parties thereto shall execute
and deliver to Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance Agreement in the form attached
hereto as Exhibit D (the “Assignment and Acceptance”), and a processing and
recordation fee of Three Thousand Five Hundred and No/100 Dollars ($3,500.00) to
be paid by the assignee, and (ii) no such assignment shall be for less than Five
Million and No/100 Dollars ($5,000,000.00) or if a Lender’s commitment under
this Agreement is less than $5,000,000, all of such Lender’s rights and
obligations under this Agreement and the Other Agreements. Upon such execution
and delivery of the Assignment and Acceptance to Agent, from and after the date
specified as the effective date in the Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto, and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, such assignee shall have the rights and obligations of a Lender
hereunder and (y) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than any rights it may have pursuant to
Section 25 of this Agreement which will survive) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto). In connection with such proposed assignment, such Lender will inform
OMNI about the identity of any proposed assignee and permit OMNI to comment on
such Person, but notwithstanding the preceding sentence, OMNI shall not have a
right to approve or consent to the identity of any such Person in any event
(including any circumstance in which OMNI comments include a request that such
Lender consider other Persons as assignee) and such Lender shall have no
liability or obligation to any Credit Party in connection with any comments so
provided.

(d) By executing and delivering an Assignment and Acceptance, the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in

 

66



--------------------------------------------------------------------------------

connection with this Agreement and the Other Agreements or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any of the Other Agreements, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Credit Parties or the performance or observance by Credit
Parties of its obligations under this Agreement and the Other Agreements,
(iii) such assignee confirms that it has received a copy of this Agreement and
the Other Agreements, together with copies of the financial statements referred
to in Section 9 of this Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto and (vi) such assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(e) Agent shall maintain at its address referred to in Section 26 of the
Agreement a copy of each Assignment and Acceptance delivered to and accepted by
it and a register for the recordation of the names and addresses of Lenders and
the Revolving Loan Commitment, Term Loan Commitment, and Capital Expenditure
Loan Commitment of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and Credit Parties, Agent
and Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register and copies of
each Assignment and Acceptance shall be available for inspection by Credit
Parties, Agent or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, Agent shall, if such Assignment and Acceptance has been completed and is
in substantially the form of Exhibit D hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to Borrowers. Within five (5) Business Days
after its receipt of such notice, Borrowers shall execute and deliver to Agent
in exchange for the surrendered promissory note or notes, a new promissory note
or notes to the order of the assignee in amounts equal to such assignee’s
commitments and outstanding Loans hereunder and, if the assigning Lender has
retained a portion of the Loans, a new promissory note or notes to the order of
the assigning Lender in an amount equal to the remaining commitments and
outstanding loans hereunder of such assigning Lender under the terms of this
Agreement. Such new promissory note or notes shall re-evidence the indebtedness
outstanding under the old promissory note or notes and shall be in the aggregate
principal amount of such surrendered promissory note or notes, shall be dated of
even date herewith and shall otherwise be in substantially the form of the
promissory note or notes subject to such assignment.

 

67



--------------------------------------------------------------------------------

(g) Each Lender may sell participations (without the consent of Agent, Credit
Parties or any other Lender) to one or more parties, in or to all (or a
portion) of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Loan Commitment, Term Loan
Commitment, Capital Expenditure Loan Commitment or the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Credit Parties, Agent, and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not transfer, grant, assign or sell any participation
under which the participant shall have rights to approve any amendment or waiver
of this Agreement.

(h) Each Lender agrees that, without the prior written consent of Credit Parties
and Agent, it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or other Liabilities under the securities laws of the
United States of America or of any jurisdiction.

(i) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, such Lender may disclose any
information in its possession regarding Credit Parties.

22. Credit Party Representative.

Each Credit Party irrevocably appoints OMNI as its agent for all purposes
relevant to this Agreement and all Other Agreements, including the giving and
receipt of notices and execution and delivery of all documents, instruments, and
certificates contemplated herein and therein and all modifications hereto and
thereto. Any acknowledgment, consent, direction, certification, or other action
which might otherwise be valid or effective only if given, taken or received by
all or any Credit Party acting singly, shall be valid and effective if given,
taken or received only by OMNI, whether or not any of the other Credit Parties
joins therein, and Agent and the Lenders shall have no duty or obligation to
make further inquiry with respect to the authority of OMNI under this
Section 22, provided that nothing in this Section 22 shall limit the
effectiveness of, or the right of Agent and the Lenders to require and rely
upon, any notice, document, instrument, certificate, acknowledgment, consent,
direction, certification, or other action to be delivered by another Credit
Party pursuant to this Agreement or the Other Agreements. With respect to any
action hereunder, Agent and Lenders may conclusively rely upon, and shall incur
no liability to any Credit Party in acting upon, any request or other
communication that Agent or any Lender reasonably believes to have been given or
made by or on any Credit Party’s behalf, whether or not such Person is listed on
the incumbency certificate delivered pursuant to this Agreement. In each such
case, each Credit Party hereby waives the right to dispute Agent’s and Lenders’
actions based upon such request or other communication absent manifest error.

23. Amendments.

No amendment or waiver of any provision of this Agreement or any of the Other
Agreements, nor consent to any departure by any Credit Party therefrom, shall in
any event be

 

68



--------------------------------------------------------------------------------

effective unless the same shall be in writing and signed by Requisite Lenders,
or if Lenders shall not be parties thereto, by the parties thereto and consented
to by Requisite Lenders, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that (A) no amendment, waiver or consent affecting the rights
or duties of a Lender under this Agreement or any Other Agreement shall in any
event be effective, unless in writing and signed by such Lender, do any of the
following: (i) increase the Revolving Loan Commitments, Term Loan Commitments or
Capital Expenditure Loan Commitments of Lenders or subject such Lender to any
additional obligations to extend credit to Borrowers, (ii) reduce the principal
of, or interest on, the Loans (other than as expressly permitted herein) or any
fees hereunder or (iii) postpone any date fixed for any payment in respect of
principal of, or interest on, the Loan or any fees hereunder, (B) no amendment,
waiver or consent shall, unless in writing and signed by all Lenders, do any of
the following: (i) change the definition of Pro Rata Shares, or any minimum
requirement necessary for Lenders or Requisite Lenders to take any action
hereunder, (ii) amend or waive this Section 23, or change the definition of
Requisite Lenders, (iii) increase the advance rates set forth in subsection 2(a)
hereof or (iv) except in connection with the financing, refinancing, sale or
other disposition of any asset of Credit Parties permitted under this Agreement
(or to the extent Requisite Lender approval only is required with any such
release pursuant to subsection 20(j) hereof), release or subordinate any liens
in favor of Agent, for the benefit of Agent and Lenders, on all or substantially
all of the Collateral or release all or substantially all of the guarantors from
their respective obligations under this Agreement and (C) no amendment, waiver
or consent affecting the rights or duties of Agent under this Agreement or any
Other Agreement shall in any event be effective, unless in writing and signed by
Agent in addition to Lenders required hereinabove to take such action.
Notwithstanding any of the foregoing to the contrary, (a) for purposes of voting
or consenting to matters with respect to this Agreement and the Other
Agreements, a Defaulting Lender shall not be considered a Lender and such
Defaulting Lender’s Revolving Loan Commitment, Term Loan Commitment, and Capital
Expenditure Loan Commitment shall each be deemed to be $0 until such Defaulting
Lender makes the payments required in this Agreement and (b) the consent of
Credit Parties shall not be required for any amendment, modification or waiver
of the provisions of this Section 23.

In the event that any consent, waiver or amendment requiring the agreement of
all Lenders as set forth above is agreed to by the Requisite Lenders, but not
all Lenders, Agent may, in its sole discretion, cause any non-consenting Lender
to assign its rights and obligations under this Agreement and the Other
Agreements to one or more new Lenders or existing Lenders in the manner and
according to the terms set forth in Section 21 of this Agreement; provided, that
(i) no Lender may be required to assign its rights and obligations to a new
Lender because such non-consenting Lender is unwilling to increase its own loan
commitments, (ii) such new Lender must be willing to consent to the proposed
amendment, waiver or consent and (iii) in connection with such assignment, the
new Lender pays the assigning Lender an amount equal to the Liabilities owing to
such assigning Lender, including all principal, accrued and unpaid interest and
accrued and an unpaid fees (but not any prepayment fees that are not yet due or
payable) to the date of assignment. Such assignment shall occur within thirty
(30) days of notice by Agent to such non-consenting Lender of Agent’s intent to
cause such non-consenting Lender to assign its interests hereunder. In
connection with such proposed assignment, Agent will inform OMNI about the

 

69



--------------------------------------------------------------------------------

identity of any proposed assignee and permit OMNI to comment on such Person, but
notwithstanding the preceding sentence, OMNI shall not have a right to approve
or consent to the identity of any such Person in any event (including any
circumstance in which OMNI comments include a request that such Lender consider
other Persons as assignee) and Agent shall have no liability or obligation to
any Credit Party in connection with any comments so provided.

24. Nonliability of Agent and Lenders.

The relationship between Credit Parties, Agent and Lenders shall be solely that
of borrower, or guarantor, as the case may be, and lender. Neither Agent nor any
Lender shall have any fiduciary responsibilities to Credit Parties. Neither
Agent nor any Lender undertakes any responsibility to Credit Parties to review
or inform Credit Parties of any matter in connection with any phase of Credit
Parties’ business or operations.

25. Indemnification.

Each Credit Party agrees to defend (with counsel satisfactory to Agent),
protect, indemnify and hold harmless Agent and each Lender, each affiliate or
subsidiary of Agent and each Lender, and each of their respective shareholders,
members, officers, directors, managers, employees, attorneys and agents (each an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnified Party shall be designated a party thereto), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities
laws and regulations, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any Other Agreement, or any act,
event or transaction related or attendant thereto, the making or issuance and
the management of the Loans or any Letters of Credit or the use or intended use
of the proceeds of the Loans or any Letters of Credit; provided, however, that
no Credit Party shall have any obligation hereunder to any Indemnified Party
with respect to matters caused by or resulting from the willful misconduct or
gross negligence of such Indemnified Party. To the extent that the undertaking
to indemnify set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, each Credit Party shall satisfy such
undertaking to the maximum extent permitted by applicable law. Any liability,
obligation, loss, damage, penalty, cost or expense covered by this indemnity
shall be paid to each Indemnified Party on demand, and, failing prompt payment,
shall, together with interest thereon at the highest rate then applicable to
Loans hereunder from the date incurred by each Indemnified Party until paid by
Credit Parties, be added to the Liabilities of Credit Parties and be secured by
the Collateral. The provisions of this Section 25 shall survive the satisfaction
and payment of the other Liabilities and the termination of this Agreement.

 

70



--------------------------------------------------------------------------------

26. Notice.

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Agent shall be sent to it at 135 South
LaSalle Street, Chicago, Illinois 60603-4105, attention: Brian Roman, Vice
President, facsimile number: (312) 904-6450, in the case of a Lender shall be
sent to it at the address set forth below its name on the signature page hereto
or in the Assignment and Acceptance Agreement and in the case of Borrowers shall
be sent to them at their respective principal places of business set forth on
Exhibit A hereto or as otherwise directed by Borrowers in writing. All notices
shall be deemed received upon actual receipt thereof or refusal of delivery.

27. Choice of Governing Law; Construction; Forum Selection.

This Agreement and the Other Agreements are submitted by Credit Parties to Agent
and Lenders for their acceptance or rejection at Agent’s principal place of
business as an offer by Borrowers to borrow monies from Agent and Lenders now
and from time to time hereafter, and shall not be binding upon Agent or any
Lender or become effective until accepted by Agent and Lenders, in writing, at
said place of business. If so accepted by Agent and Lenders, this Agreement and
the Other Agreements shall be deemed to have been made at said place of
business. THIS AGREEMENT AND THE OTHER AGREEMENTS (OTHER THAN THE EXISTING LOAN
DOCUMENTS) SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND
IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE
INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY
INTERESTS IN COLLATERAL, WHICH SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF
THE RELEVANT JURISDICTION WITH RESPECT TO SUCH COLLATERAL. If any provision of
this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or remaining
provisions of this Agreement.

To induce Agent and Lenders to accept this Agreement, each Credit Party
irrevocably agrees that, subject to Agent’s sole and absolute election, ALL
ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR
RELATED TO THIS AGREEMENT, THE OTHER AGREEMENTS (OTHER THAN THE EXISTING LOAN
DOCUMENTS) OR THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN
THE CITY OF CHICAGO, STATE OF ILLINOIS. EACH CREDIT PARTY HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN
SAID CITY AND STATE. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON CREDIT
PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH CREDIT PARTY AT THE ADDRESS SET FORTH FOR

 

71



--------------------------------------------------------------------------------

NOTICE IN THIS AGREEMENT (AND AGENT AGREES TO SEND CONCURRENTLY THEREWITH A COPY
OF SUCH SERVICE OF PROCESS VIA OVERNIGHT MAIL USING FEDEX, UPS, THE UNITED
STATES POSTAL SERVICE OR ANOTHER NATIONAL CARRIER) AND SERVICE OF PROCESS SO
MADE SHALL BE COMPLETE UPON RECEIPT OF SUCH SERVICE OF PROCESS SENT VIA
CERTIFIED OR REGISTERED MAIL OR SENT VIA OVERNIGHT MAIL (AS DETERMINED BY THE
RECORDS OF SUCH OVERNIGHT CARRIER), WHICHEVER OCCURS FIRST. EACH CREDIT PARTY
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY
LITIGATION BROUGHT AGAINST SUCH CREDIT PARTY BY AGENT OR LENDERS IN ACCORDANCE
WITH THIS SECTION.

28. Headings of Subdivisions.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

29. Power of Attorney.

Each Credit Party acknowledges and agrees that its appointment of Agent as its
attorney and agent-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Liabilities are satisfied and paid in full and this Agreement is terminated.

30. Confidentiality.

Each Credit Party, Agent and each Lender hereby agrees to use commercially
reasonable efforts to assure that any and all information relating to such
Credit Party which is (i) furnished by such Credit Party to Agent or any Lender
(or to any affiliate of Agent or any Lender); and (ii) non-public, confidential
or proprietary in nature, shall be kept confidential by Agent and such Lender or
such affiliate in accordance with applicable law; provided, however, that such
information and other credit information relating to such Credit Party may be
distributed by such party to such party’s directors, officers, employees,
attorneys, affiliates, assignees, participants, auditors, agents and regulators,
to Agent and any other Lender and upon the order of a court or other
governmental agency having jurisdiction over Agent or such Lender or such
affiliate, to any other party. In addition such information and other credit
information may be distributed by Agent or any Lender to potential participants
or assignees of any portion of the Liabilities, provided, that such potential
participant or assignee agrees to follow the confidentiality requirements set
forth herein. Each Credit Party, Agent and each Lender further agree that this
provision shall survive the termination of this Agreement. Notwithstanding the
foregoing, each Credit Party hereby consents to Agent publishing a tombstone or
similar advertising material relating to the financing transaction contemplated
by this Agreement.

 

72



--------------------------------------------------------------------------------

31. Counterparts.

This Agreement, any of the Other Agreements and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

32. Electronic Submissions.

Upon not less than thirty (30) days’ prior written notice (the “Approved
Electronic Form Notice”), Agent may permit or require that any of the documents,
certificates, forms, deliveries or other communications, authorized, required or
contemplated by this Agreement or the Other Agreements, be submitted to Agent in
“Approved Electronic Form” (as hereafter defined), subject to any reasonable
terms, conditions and requirements in the applicable Approved Electronic Forms
Notice. For purposes hereof “Electronic Form” means e-mail, e-mail attachments,
data submitted on web-based forms or any other communication method that
delivers machine readable data or information to Agent, and “Approved Electronic
Form” means an Electronic Form that has been approved in writing by Agent (which
approval has not been revoked or modified by Agent) and sent to Credit Parties
in an Approved Electronic Form Notice. Except as otherwise specifically provided
in the applicable Approved Electronic Form Notice, any submissions made in an
applicable Approved Electronic Form shall have the same force and effect that
the same submissions would have had if they had been submitted in any other
applicable form authorized, required or contemplated by this Agreement or the
Other Agreements.

33. Waiver of Jury Trial; Other Waivers.

(a) EACH CREDIT PARTY, AGENT AND EACH LENDER EACH HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY
TO THIS AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL,
ANY ALLEGED TORTIOUS CONDUCT BY A CREDIT PARTY, AGENT OR SUCH LENDER OR WHICH,
IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
AMONG ANY CREDIT PARTY, AGENT AND LENDERS. IN NO EVENT SHALL AGENT OR ANY LENDER
BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

(b) Each Credit Party hereby waives demand, presentment, protest, notice of
nonpayment, notice of intent to accelerate, and notice of acceleration and
further waives the benefit of all valuation, appraisal and exemption laws. Each
Credit Party consents and agrees that neither Agent nor any Lender shall be
under any obligation to marshal any Credit Party’s assets or Agent’s liens and
security interests against or in payment of any Liabilities.

(c) Each Credit Party hereby waives the benefit of any law that would otherwise
restrict or limit Agent or any Lender or any affiliate of Agent or any Lender in
the exercise of its right, which is hereby acknowledged and agreed to, to
set-off against the

 

73



--------------------------------------------------------------------------------

Liabilities, without notice at any time hereafter, any indebtedness, matured or
unmatured, owing by Agent or any Lender or such affiliate of Agent or any Lender
to such Credit Party, including, without limitation any Deposit Account at Agent
or any Lender or such affiliate.

(d) EACH CREDIT PARTY HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
SUCH CREDIT PARTY WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON
SUCH COLLATERAL, PROVIDED THAT IN THE EVENT THAT AGENT SEEKS TO ENFORCE ITS
RIGHTS HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, AGENT SHALL PROVIDE CREDIT
PARTIES WITH SUCH NOTICES AS ARE REQUIRED BY LAW.

(e) Agent’s and/or Lenders’ failure, at any time or times hereafter, to require
strict performance by a Credit Party of any provision of this Agreement or any
of the Other Agreements shall not waive, affect or diminish any right of Agent
or any Lender thereafter to demand strict compliance and performance therewith.
Any suspension or waiver by Agent or any Lender of an Event of Default under
this Agreement or any default under any of the Other Agreements shall not
suspend, waive or affect any other Event of Default under this Agreement or any
other default under any of the Other Agreements, whether the same is prior or
subsequent thereto and whether of the same or of a different kind or character.
No delay on the part of Agent or any Lender in the exercise of any right or
remedy under this Agreement or any Other Agreement shall preclude other or
further exercise thereof or the exercise of any right or remedy. None of the
undertakings, agreements, warranties, covenants and representations of Credit
Parties contained in this Agreement or any of the Other Agreements and no Event
of Default under this Agreement or default under any of the Other Agreements
shall be deemed to have been suspended or waived by Agent and/or Lenders unless
such suspension or waiver is in writing, signed by a duly authorized officer of
Agent, Requisite Lenders or all Lenders, as required herein, and directed to
Credit Parties specifying such suspension or waiver.

34. Amendment and Restatement.

This Agreement is in amendment, restatement, renewal and extension (but not in
novation, extinguishment or satisfaction) of the Existing Agreement as of the
date hereof. All liens and security interests securing payment of the
obligations under the Existing Loan Documents are hereby collectively renewed,
extended, ratified and brought forward as security for the payment and
performance of the Liabilities. With respect to matters relating to the period
prior to the date hereof, all of the provisions of the Existing Loan Documents
are ratified and confirmed and shall remain in full force and effect.

35. Release.

EACH CREDIT PARTY BY SIGNING THIS AGREEMENT, EACH HEREBY, JOINTLY AND SEVERALLY,
ABSOLUTELY AND UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
LENDER, AND ANY AND ALL PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY
CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND

 

74



--------------------------------------------------------------------------------

ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT AND FORMER DIRECTORS,
OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND
ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR DESCRIPTION,
WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR
FEDERAL LAW OR OTHERWISE, WHICH SUCH CREDIT PARTY HAS HAD, NOW HAS OR HAS MADE
CLAIM TO HAVE AGAINST ANY SUCH PERSON, OR AGAINST ORIX, AGENT, LENDERS AND EACH
LENDER ARISING UNDER, RELATING TO OR ARISING IN CONNECTION WITH THE EXISTING
LOAN DOCUMENTS, AND ANY AND ALL PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY
CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS, INDEMNITORS,
PREDECESSORS-IN-INTEREST, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF
THE PRESENT AND FORMER DIRECTORS, OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES OF
ANY OF THE FOREGOING, FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR
THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE
HEREOF, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR
UNMATURED OR KNOWN OR UNKNOWN, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS,
DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE OR
STRICT LIABILITY OF AGENT, ANY LENDER, ORIX, ANY OTHER LENDER UNDER THE EXISTING
LOAN DOCUMENTS OR ANY OTHER RELEASED PARTY. Neither ORIX nor any Lender party to
the Existing Agreement before the date hereof are intended third party
beneficiaries under this paragraph and may claim any benefits under this
paragraph.

[signature page follows]

 

75



--------------------------------------------------------------------------------

Signature Page to Loan and Security Agreement

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

BORROWERS:     OMNI ENERGY SERVICES CORP.   CHARLES HOLSTON, INC. By:  

/s/ James Eckert

  By:  

/s/ James Eckert

Title:   Chief Executive Officer   Title:   Chief Executive Officer TRUSSCO,
INC.   OMNI ENERGY SEISMIC SERVICES CORP. By:  

/s/ James Eckert

  By:  

/s/ James Eckert

Title:   Chief Executive Officer   Title:   Chief Executive Officer PREHEAT,
INC.   RIG TOOLS, INC. By:  

/s/ James Eckert

  By:  

/s/ James Eckert

Title:   Chief Executive Officer   Title:   Chief Executive Officer OMNI LABOR
CORPORATION   OMNI ENERGY TRANSPORTION CORP. By:  

/s/ James Eckert

  By:  

/s/ James Eckert

Title:   Chief Executive Officer   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as a
Credit Party and not as a Borrower.

 

OMNI ENERGY SERVICES CORP. – MEXICO   TRUSSCO PROPERTIES, L.L.C. By:  

/s/ James Eckert

  By:  

/s/ James Eckert

Title:   Chief Executive Officer  

Title:

 

Chief Executive Officer

OMNI AVIATION CORP.   AMERICAN HELICOPTERS INC. By:  

/s/ James Eckert

 

By:

 

/s/ James Eckert

Title:

  Chief Executive Officer   Title:   Chief Executive Officer BMJ INDUSTRIAL
INVESTMENTS, LLC   OMNI PROPERTIES CORP. By:  

/s/ James Eckert

 

By:

 

/s/ James Eckert

Title:   Chief Executive Officer   Title:   Chief Executive Officer

 

1



--------------------------------------------------------------------------------

AGENT AND LENDER:

LASALLE BUSINESS CREDIT, LLC,

as Agent and a Lender

By:  

/s/ Susan Hamilton

Title:   First Vice President

Address:

135 South LaSalle Street,

Chicago, Illinois 60603-4105

Revolving Loan Commitment: $25,000,000.00

Term Loan Commitment: $37,000,000.00

Capital Expenditure Loan Commitment: $2,500,000.00

2